Exhibit 10.1

 

PURCHASE AND ASSUMPTION AGREEMENT

CONCERNING THE GRISWOLD,  LEDYARD, AND PLAINFIELD BRANCHES

 

BETWEEN

 

PEOPLE’S BANK

 

and

 

PUTNAM SAVINGS BANK

 

DATED AS OF JUNE 13, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

Section

1.1

“Assets”

 

Section

1.2

“Book Value”

 

Section

1.3

“Branch” and “Branch Premises”

 

Section

1.4

“Branch Employees”

 

Section

1.5

“Business Day”

 

Section

1.6

“Cash on Hand”

 

Section

1.7

“Closing Date”

 

Section

1.8

“Customer” or “Customers”

 

Section

1.9

“Deposits”

 

Section

1.10

“Effective Time”

 

Section

1.11

“Estimation Date”

 

Section

1.12

“Lease Assignments”

 

Section

1.13

“Loans”

 

Section

1.14

“Miscellaneous Assets”

 

Section

1.15

“Record” or “Records”

 

Section

1.16

“Regulatory Approvals”

 

Section

1.17

“Safe Deposit Boxes” and “Safe Deposit Box Account”

 

Section

1.18

“Schedule of Assets”

 

Section

1.19

“Schedule of Deposits”

 

Section

1.20

“Seller’s Knowledge”

 

Section

1.21

“Settlement Date”

 

 

 

 

 

ARTICLE II

TRANSACTION OVERVIEW

 

Section

2.1

Transaction

 

Section

2.2

Interim Operations

 

Section

2.3

Defense of Claims

 

Section

2.4

Continuation of Business

 

 

 

 

 

ARTICLE III

ASSUMPTION OF DEPOSIT LIABILITIES

 

Section

3.1

Deposits Assumed by Purchaser

 

Section

3.2

Interest on Deposit Liabilities Assumed

 

Section

3.3

Successor Custodian

 

Section

3.4

Notice to Depositors Pending Regulatory Approval

 

Section

3.5

Notice to Depositors Subsequent to Regulatory Approval

 

Section

3.6

Seller’s Final Customer Statements

 

Section

3.7

Payment of Deposit Liabilities After Effective Time

 

Section

3.8

Depositor Objections

 

Section

3.9

Uncollected Checks Returned to Seller

 

 

i

--------------------------------------------------------------------------------


 

Section

3.10

Automated Clearing House System

 

Section

3.11

Deposit Account Overdrafts

 

Section

3.12

Interest Reporting

 

Section

3.13

Withholding

 

Section

3.14

IRS Notices

 

Section

3.15

Liability Related to IRS Regulations

 

 

 

 

 

ARTICLE IV

PURCHASE OF ASSETS

 

Section

4.1

Assets Purchased by Purchaser

 

Section

4.2

Closing Without Recourse; Limitation of Warranties

 

Section

4.3

Loan Assignments

 

Section

4.4

Loan Payments Received After Settlement Date.

 

Section

4.5

Agreement With Respect to Safe Deposit Box Accounts

 

Section

4.6

Notice to Obligors on Loans

 

Section

4.7

Notices to Customers with Safe Deposit Box Accounts

 

Section

4.8

Default on Loan Payments to Seller

 

Section

4.9

Sale Recorded as Sale of Assets.

 

Section

4.10

Branch Premises

 

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Section

5.1

Corporate Organization

 

Section

5.2

Corporate Authorization

 

Section

5.3

Corporate Compliance

 

Section

5.4

Legal and Regulatory Compliance

 

Section

5.5

Consents and Approvals

 

Section

5.6

No Brokers

 

 

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Section

6.1

Corporate Organization

 

Section

6.2

Corporate Authorization

 

Section

6.3

Corporate Compliance

 

Section

6.4

Legal and Regulatory Compliance

 

Section

6.5

Consents and Approvals

 

Section

6.6

Brokers

 

Section

6.7

Suits

 

Section

6.8

Deposits

 

Section

6.9

Loans

 

Section

6.10

FIRPTA

 

Section

6.11

Employees

 

Section

6.12

Records

 

Section

6.13

Tax Matters

 

Section

6.14

Other Assets

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII

COVENANTS

 

Section

7.1

Purchaser’s General Covenants

 

Section

7.2

Purchaser’s Covenants Regarding Branch Employees

 

Section

7.3

Seller’s Covenants

 

Section

7.4

Mutual Covenant

 

 

 

 

 

ARTICLE VIII

CONDITIONS PRECEDENT

 

Section

8.1

Conditions to Seller’s Obligations

 

Section

8.2

Conditions to Purchaser’s Obligation

 

 

 

 

 

ARTICLE IX

CLOSING AND CLOSING OF ASSET AND DEPOSIT RECORDS

 

Section

9.1

Time and Place

 

Section

9.2

Updated Schedules

 

Section

9.3

Interim Closing Statement

 

Section

9.4

Closing

 

Section

9.5

Assets Delivered

 

Section

9.6

Closing of Asset Records.

 

Section

9.7

Loan Documentation.

 

Section

9.8

Closing of Deposit Records

 

Section

9.9

Purchase Price

 

Section

9.10

Earnest Money

 

Section [a05-10938_1ex10d1.htm#a9_11_121942]

9.11 [a05-10938_1ex10d1.htm#a9_11_121942]

Payment [a05-10938_1ex10d1.htm#a9_11_121942]

 

Section [a05-10938_1ex10d1.htm#a9_12_121946]

9.12 [a05-10938_1ex10d1.htm#a9_12_121946]

Wire Closing of Payment [a05-10938_1ex10d1.htm#a9_12_121946]

 

Section [a05-10938_1ex10d1.htm#a9_13_121950]

9.13 [a05-10938_1ex10d1.htm#a9_13_121950]

Data Processing [a05-10938_1ex10d1.htm#a9_13_121950]

 

 

 

 

 

ARTICLE X [a05-10938_1ex10d1.htm#X_122003]

ADJUSTMENTS [a05-10938_1ex10d1.htm#X_122003]

 

Section [a05-10938_1ex10d1.htm#a10_1_122024]

10.1 [a05-10938_1ex10d1.htm#a10_1_122024]

Final Schedules [a05-10938_1ex10d1.htm#a10_1_122024]

 

Section [a05-10938_1ex10d1.htm#a10_2_122025]

10.2 [a05-10938_1ex10d1.htm#a10_2_122025]

Payment and Closing on Settlement Date [a05-10938_1ex10d1.htm#a10_2_122025]

 

Section [a05-10938_1ex10d1.htm#a10_3_122026]

10.3 [a05-10938_1ex10d1.htm#a10_3_122026]

Interest [a05-10938_1ex10d1.htm#a10_3_122026]

 

 

 

 

 

ARTICLE XI [a05-10938_1ex10d1.htm#Xi_122030]

CONTINUING COOPERATION [a05-10938_1ex10d1.htm#Xi_122030]

 

Section [a05-10938_1ex10d1.htm#a11_1_122032]

11.1 [a05-10938_1ex10d1.htm#a11_1_122032]

General Matters [a05-10938_1ex10d1.htm#a11_1_122032]

 

Section [a05-10938_1ex10d1.htm#a11_2_122033]

11.2 [a05-10938_1ex10d1.htm#a11_2_122033]

Cooperation in Transaction [a05-10938_1ex10d1.htm#a11_2_122033]

 

Section [a05-10938_1ex10d1.htm#a11_3_122034]

11.3 [a05-10938_1ex10d1.htm#a11_3_122034]

Claims and Suits [a05-10938_1ex10d1.htm#a11_3_122034]

 

Section [a05-10938_1ex10d1.htm#a11_4_122035]

11.4 [a05-10938_1ex10d1.htm#a11_4_122035]

Preservation of Records [a05-10938_1ex10d1.htm#a11_4_122035]

 

Section [a05-10938_1ex10d1.htm#a11_5_122036]

11.5 [a05-10938_1ex10d1.htm#a11_5_122036]

Access to Records [a05-10938_1ex10d1.htm#a11_5_122036]

 

 

 

 

 

ARTICLE XII [a05-10938_1ex10d1.htm#Xii_122040]

TERMINATION [a05-10938_1ex10d1.htm#Xii_122040]

 

Section [a05-10938_1ex10d1.htm#a12_1_122041]

12.1 [a05-10938_1ex10d1.htm#a12_1_122041]

Methods of Termination [a05-10938_1ex10d1.htm#a12_1_122041]

 

 

iii

--------------------------------------------------------------------------------


 

Section [a05-10938_1ex10d1.htm#a12_2_122043]

12.2 [a05-10938_1ex10d1.htm#a12_2_122043]

Effect of Termination [a05-10938_1ex10d1.htm#a12_2_122043]

 

 

 

 

 

ARTICLE XIII [a05-10938_1ex10d1.htm#Xiii_122045]

DAMAGES AND REMEDIES [a05-10938_1ex10d1.htm#Xiii_122045]

 

Section [a05-10938_1ex10d1.htm#a13_1_122047]

13.1 [a05-10938_1ex10d1.htm#a13_1_122047]

Remedies Upon Default [a05-10938_1ex10d1.htm#a13_1_122047]

 

Section [a05-10938_1ex10d1.htm#a13_2_122048]

13.2 [a05-10938_1ex10d1.htm#a13_2_122048]

Notice of Default [a05-10938_1ex10d1.htm#a13_2_122048]

 

Section [a05-10938_1ex10d1.htm#a13_3_122049]

13.3 [a05-10938_1ex10d1.htm#a13_3_122049]

Indemnification by Both Parties [a05-10938_1ex10d1.htm#a13_3_122049]

 

Section [a05-10938_1ex10d1.htm#a13_4_122052]

13.4 [a05-10938_1ex10d1.htm#a13_4_122052]

Indemnification [a05-10938_1ex10d1.htm#a13_4_122052]

 

Section [a05-10938_1ex10d1.htm#a13_5_122054]

13.5 [a05-10938_1ex10d1.htm#a13_5_122054]

Attorneys Fees and Costs [a05-10938_1ex10d1.htm#a13_5_122054]

 

 

 

 

 

ARTICLE XIV [a05-10938_1ex10d1.htm#Xiv_122105]

MISCELLANEOUS [a05-10938_1ex10d1.htm#Xiv_122105]

 

Section [a05-10938_1ex10d1.htm#a14_1_122108]

14.1 [a05-10938_1ex10d1.htm#a14_1_122108]

Entire Agreement [a05-10938_1ex10d1.htm#a14_1_122108]

 

Section [a05-10938_1ex10d1.htm#a14_2_122108]

14.2 [a05-10938_1ex10d1.htm#a14_2_122108]

Assignment and Modification [a05-10938_1ex10d1.htm#a14_2_122108]

 

Section [a05-10938_1ex10d1.htm#a14_3_122110]

14.3 [a05-10938_1ex10d1.htm#a14_3_122110]

Public Announcements [a05-10938_1ex10d1.htm#a14_3_122110]

 

Section [a05-10938_1ex10d1.htm#a14_4_122111]

14.4 [a05-10938_1ex10d1.htm#a14_4_122111]

Successors and Assigns [a05-10938_1ex10d1.htm#a14_4_122111]

 

Section [a05-10938_1ex10d1.htm#a14_5_122112]

14.5 [a05-10938_1ex10d1.htm#a14_5_122112]

Manner of Payment [a05-10938_1ex10d1.htm#a14_5_122112]

 

Section [a05-10938_1ex10d1.htm#a14_6_122113]

14.6 [a05-10938_1ex10d1.htm#a14_6_122113]

Notice [a05-10938_1ex10d1.htm#a14_6_122113]

 

Section [a05-10938_1ex10d1.htm#a14_7_122117]

14.7 [a05-10938_1ex10d1.htm#a14_7_122117]

Counterparts; Facsimile [a05-10938_1ex10d1.htm#a14_7_122117]

 

Section [a05-10938_1ex10d1.htm#a14_8_122118]

14.8 [a05-10938_1ex10d1.htm#a14_8_122118]

Governing Law [a05-10938_1ex10d1.htm#a14_8_122118]

 

Section [a05-10938_1ex10d1.htm#a14_9_122119]

14.9 [a05-10938_1ex10d1.htm#a14_9_122119]

Reproduction of Documents [a05-10938_1ex10d1.htm#a14_9_122119]

 

Section [a05-10938_1ex10d1.htm#a14_10_122122]

14.10 [a05-10938_1ex10d1.htm#a14_10_122122]

Waiver [a05-10938_1ex10d1.htm#a14_10_122122]

 

Section [a05-10938_1ex10d1.htm#a14_11_122124]

14.11 [a05-10938_1ex10d1.htm#a14_11_122124]

Costs, Fees and Expenses [a05-10938_1ex10d1.htm#a14_11_122124]

 

Section [a05-10938_1ex10d1.htm#a14_12_122126]

14.12 [a05-10938_1ex10d1.htm#a14_12_122126]

Severability [a05-10938_1ex10d1.htm#a14_12_122126]

 

Section [a05-10938_1ex10d1.htm#a14_13_122127]

14.13 [a05-10938_1ex10d1.htm#a14_13_122127]

Headings [a05-10938_1ex10d1.htm#a14_13_122127]

 

 

 

 

 

EXHIBITS

 

 

Exhibit A [a05-10938_1ex10d1.htm#A_122136]

 

Form of Assignment and Assumption of Lease [a05-10938_1ex10d1.htm#A_122136]

 

Exhibit B [a05-10938_1ex10d1.htm#B_122138]

 

Form of Assignment of Loans [a05-10938_1ex10d1.htm#B_122138]

 

Exhibit C [a05-10938_1ex10d1.htm#C_122139]

 

Form of Interim Closing Statement [a05-10938_1ex10d1.htm#C_122139]

 

Exhibit D [a05-10938_1ex10d1.htm#D_122141]

 

Form of Bill of Sale [a05-10938_1ex10d1.htm#D_122141]

 

 

 

 

 

SCHEDULES

 

 

I [a05-10938_1ex10d1.htm#I_122149]

 

Schedule of Assets [a05-10938_1ex10d1.htm#I_122149]

 

II [a05-10938_1ex10d1.htm#Ii_122155]

 

Schedule of Deposits Liabilities [a05-10938_1ex10d1.htm#Ii_122155]

 

III [a05-10938_1ex10d1.htm#Iii_122157]

 

Schedule of Safe Deposit Boxes [a05-10938_1ex10d1.htm#Iii_122157]

 

 

iv

--------------------------------------------------------------------------------


 

PURCHASE AND ASSUMPTION AGREEMENT

 

This Purchase And Assumption Agreement, (the “Agreement”) made and entered into
as of the 13TH day of June, 2005, by and between PEOPLE’S BANK organized under
the laws of the State of Connecticut, and having its principal place of business
in Bridgeport, Connecticut (“Seller”), and Putnam Savings Bank, organized under
the laws of the United States of America and having its principal place of
business at 40 Main Street in Putnam, Connecticut, 06260 (“Purchaser”).

 

RECITALS

 

WHEREAS, Seller wishes to sell its bank branches located at the following
locations: 461 Voluntown Rd, Rt 138, Griswold, CT 06351 ( the “Griswold
Branch”); 1616 Route 12, Gales Ferry, CT 06335 (the “Ledyard Branch”); and 67
Lathrop Rd, Plainfield, CT 06374 (the “Plainfield Branch”), each referred to as
a “Branch” and collectively referred to as the “Branches”; and

 

WHEREAS, in connection with the sale of the Branches, Seller, desires to
transfer certain assets and transfer certain deposit liabilities associated with
the Branches, and Purchaser desires to purchase these assets and assume these
deposit liabilities from Seller pursuant to the terms and conditions set forth
herein;

 

NOW THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, each of the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Wherever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following meanings.

 

1.1                               “Assets” prior to the Estimation Date means
those assets associated with the Branches and set forth in the Schedule of
Assets attached hereto as Schedule I.  On and after the Estimation Date and
prior to the Closing Date “Assets” means those assets set forth in the Updated
Schedule of Assets.  On and after the Closing Date “Assets” means those assets
transferred to Purchaser pursuant to this Agreement as set forth in the Final
Schedule of Assets delivered to Purchaser on the Settlement Date.

 

1.2                               “Book Value”  means the dollar amount stated
on the books of Seller as of the Closing Date after adjustment for differences
in accounts, suspense items, unposted debits and credits, and other similar
adjustments or corrections made in accordance with generally accepted accounting
principles.

 

1

--------------------------------------------------------------------------------


 

1.3                               “Branch Premises” means the banking houses
presently leased by Seller and occupied by the Branches including safe deposit
boxes and certain furniture, fixtures, and equipment located thereon, all as
more particularly desribed in the Lease Assignments.

 

1.4                               “Branch Employees”  means Seller’s employees
who are assigned to the Branches, or become assigned to the Branches prior to
the Closing Date.

 

1.5                               “Business Day”  means a day other than a
Saturday, Sunday, Federal legal holiday or legal holiday under the laws of the
State of Connecticut, or a day on which the principal office of Seller is
closed.

 

1.6                               “Cash on Hand” means all petty cash, vault
cash, teller cash, cash in the ATM located on the premises of the Branches, and
the value of foreign currency, if any, at the Branches at any point in time.

 

1.7                               “Closing Date”  means the third Business Day
following receipt of all Regulatory Approvals, the expiration of all waiting
periods, and the satisfaction or waiver of all conditions, unless otherwise
agreed by the parties.  The parties will use their best efforts to assure that
the Closing Date is no later than September 23, 2005.  “Closing” means the
consummation of the transaction contemplated hereby as described in Article IX.

 

1.8                               “Customer” or “Customers” mean the owner(s) of
the Deposits, the renter(s) of the Safe Deposit Boxes, and/or the borrowers
under the terms and conditions of the Loans.

 

1.9                               “Deposits” or “Deposit Accounts” prior to the
Estimation Date means the deposit accounts to be assumed by Purchaser pursuant
to this Agreement as set forth in Schedule II.  On and after the Estimation Date
and prior to the Closing Date “Deposits” or “Deposit Account” means those
deposits set forth in the Updated Schedule of Deposits, and on and after the
Closing Date “Deposits” or “Deposit Accounts” means those deposits transferred
to Purchaser pursuant to this Agreement as set forth in the Final Schedule of
Deposits delivered to Purchaser on the Settlement Date.

 

1.10                        “Effective Time” means 5:00 p.m. on the Closing
Date.

 

1.11                        “Estimation Date” means the close of business on
such date as is mutually agreed upon by Seller and Purchaser which shall be at
least five (5) days prior to the Closing Date or such other date as agreed to in
writing by Seller and Purchaser.

 

1.12                        “Lease Assignments” means the assignments of the
leased premises occupied by each Branch pursuant to the terms and conditions of
the Assignment and Assumption of Lease Agreement executed by Purchaser for each
Branch on or before the Closing Date, which shall be substantially in
conformance with the form attached hereto as Exhibit A.

 

1.13                        “Loans” prior to the Estimation Date means those
retail and commercial loans and lines of credit set forth in the Schedule of
Assets.  On and after the Estimation Date and prior to the Closing Date “Loans”
means those loans set forth in the Updated Schedule of Assets, and on and after
the Closing

 

2

--------------------------------------------------------------------------------


 

Date “Loans” means those loans transferred to Purchaser pursuant to this
Agreement as set forth in the Final Schedule of Assets delivered to Purchaser on
the Settlement Date, which shall be prepared consistent with generally accepted
accounting principles.

 

1.14                        “Miscellaneous Assets”  prior to the Estimation Date
means, those Assets, if any, appearing on the Schedule of Assets, other than the
Loans, overdrafts, and Safe Deposit Box Accounts, and including only that
personal property located at the Branches specifically listed on the Schedule of
Assets.  On and after the Estimation Date and prior to the Closing Date
“Miscellaneous Assets” means those Assets set forth in the Updated Schedule of
Assets, other than the Loans, overdrafts, and Safe Deposit Box Accounts, and
includes without limitation, only that personal property located at the Branches
specifically listed on the Schedule of Assets.  On and after the Closing Date
“Miscellaneous Assets” means those Assets, other than the Loans, overdrafts, and
Safe Deposit Box Accounts, and  includes only that personal property located at
the Branches specifically listed on the Schedule of Assets, which shall be
transferred to Purchaser pursuant to this Agreement as set forth in the Final
Schedule of Assets delivered to Purchaser on the Settlement Date.  In no event
shall the term “Miscellaneous Assets” include any hardware, software, equipment,
or other personal property located in the Branches which is considered to be
part of the infrastructure of the Seller, including without limitation the
routers located in the Branches, the phone lines to and from the Branches, the
security devices for the Branches, and the software loaded on any of the
equipment located in the Branches.  Further, to the extent the term
“Miscellaneous Assets” includes any equipment, such as ATM’s, computers,
servers, TAU machines or microencoders, Seller may elect to either (i) clean
such equipment of all of Seller’s information and software, or (ii) replace any
such piece of equipment with comparable equipment, or (iii) give the Purchaser a
credit equal to the net Book Value of such equipment.

 

1.15                        “Record” or “Records” means all records, whether
paper, microfiche, microfilming, electronic or other medium pertaining solely to
the Deposits or Assets necessary or required by law to consummate the transfer
contemplated hereby.  For any Record which Seller is required to provide
pursuant to the terms hereof, Seller may elect the medium in which said Record
will be delivered.

 

1.16                        “Regulatory Approvals” means all approvals, permits,
authorizations, waivers, or consents of governmental agencies or authorities
necessary to permit the consummation of the transaction contemplated under this
Agreement.

 

1.17                        “Safe Deposit Boxes”  means the safe deposit boxes
located at the Branches including the removable safe deposit boxes and safe
deposit stacks in the vault and all keys and combinations thereto.  A list of
the Safe Deposit Boxes is attached as Schedule III.  A “Safe Deposit Box
Account” means a Safe Deposit Box rental agreement entered into by Seller and a
Customer or Customers pursuant to which Seller and its Customers have attained
certain rights, benefits, and obligations with respect to the rental of the Safe
Deposit Boxes.  A list of the Safe Deposit Box Accounts is included in the
Schedule of Assets. On and after the Estimation Date and prior to the Closing
Date “Safe Deposit Box Accounts” means those safe deposit box accounts set forth
in the Updated Schedule of Assets, and on and after the Closing Date “Safe
Deposit Box Accounts” means those safe deposit box accounts transferred to
Purchaser pursuant to this Agreement as set forth in the Final Schedule of
Assets delivered to Purchaser on the Settlement Date.

 

3

--------------------------------------------------------------------------------


 

1.18                        “Schedule of Assets”  means the list of Assets
attached hereto as Schedule I.  The “Updated Schedule of Assets” shall be the
list of Assets updated and delivered by Seller to Purchaser prior to the Closing
Date in accordance with the terms of this Agreement.  The “Final Schedule of
Assets” shall be the list of Assets actually transferred by Seller to Purchaser
as of the Closing Date, which shall be delivered by Seller to Purchaser on or
before the Settlement Date in accordance with the terms of this Agreement.

 

1.19                        “Schedule of Deposits” means the list of all
Deposits attached hereto as Schedule II.  The “Updated Schedule of Deposits”
shall be the list of Deposits updated and delivered by Seller to Purchaser prior
to the Closing Date in accordance with the terms of this Agreement.  The “Final
Schedule of Deposits” shall be the list of Deposits as of the Closing Date and
delivered by Seller to Purchaser on or before the Settlement Date in accordance
with the terms of this Agreement.

 

1.20                        “Seller’s Knowledge,”  “knowledge of Seller,” or any
phrase of similar import means the collective actual knowledge of an officer of
the Seller at the level of Vice President or above.

 

1.21                        “Settlement Date”  means the first Business Day
immediately after the day which is thirty (30) days after the Closing Date, or
such other date prior thereto as may be agreed upon in writing by Seller and
Purchaser.

 

ARTICLE II

TRANSACTION OVERVIEW

 

2.1                               Transaction.  (a) Pursuant to the terms and
conditions of this Agreement, (1) Seller shall assign to Purchaser all of
Seller’s right, title, and interest in and to the Deposits and Purchaser shall
assume  the Deposits and all obligations associated therewith as more
particularly described in Article III; (2) Seller shall sell, assign, and
transfer the Assets to Purchaser and Purchaser shall purchase the Assets as more
particularly described in Article IV; (3) Purchaser shall assume, honor and
fully and timely pay, perform, and discharge all of Seller’s obligations and
liabilities of every type and character relating to the Deposits and Assets all
beginning at the Effective Time; and (4) Seller shall assign the leases related
to the Branch premises to Purchaser and Purchaser shall accept such assignment
and assume all obligations under the leases in accordance with the Assignment
and Assumption of Lease Agreement executed for each Branch lease in the form
attached as Exhibit A.

 

(b) Purchaser understands and agrees that it is purchasing only the Assets and 
assuming only the Deposits and other liabilities as specified in this Agreement
and, except as may be expressly provided for in this Agreement, Purchaser has no
interest in, right to, or obligations relating to any other business
relationship which Seller or any affiliate of Seller may have with any Customer
or which in any way may have arisen out of or in connection with the Branches
and/or activities taking place at the Branches or with Branch Employees.

 

2.2                               Interim Operations.  Beginning on the date of
this Agreement and ending at the Effective Time, Seller shall continue to
conduct deposit and safe deposit box business at the Branch in substantially the
same manner as it has done prior to the date of this Agreement.  If new deposit
accounts are opened

 

4

--------------------------------------------------------------------------------


 

at the Branch or any new loans secured by Deposits are made at the Branch during
this time, Seller shall include the new deposit account and/or loan secured by
deposit in the Updated and Final Schedules of Deposits and/or in the Updated and
Final Schedules of Assets, as appropriate, provided that all Regulatory
Approvals necessary for the transfer of such new deposits and/or loans have been
obtained and the transfer shall be subject to the terms and conditions of such
Regulatory Approval, if any, and further provided that any new deposit account
is held by a Customer who has no other relationship with the Seller other than
(i) the new deposit account or other Deposit, (ii) a loan secured by the new
deposit account and/or any other Deposit, and/or (iii) as the renter of one or
more Safe Deposit Boxes, and further provided that the account can legally be
transferred.  In the event that a new account is opened by a Customer who does
not primarily transact their business at one of the Branches, the new account 
shall not be included in the Updated or Final Schedule of Deposits.

 

2.3                               Defense of Claims.  (a) In the event that any
claim, protest, suit, or other proceeding is instituted against Purchaser
related to this Agreement and/or the actions contemplated herein, Purchaser
shall immediately inform Seller in writing.  Seller shall have the right, at its
discretion and expense, to intervene in such litigation and Purchaser hereby
consents to such intervention.

 

(b) In the event that any claim, protest, suit, or other proceeding is
instituted against Seller related to this Agreement and/or the actions
contemplated herein, Seller shall immediately inform Purchaser in writing. 
Purchaser shall have the right, at its discretion and expense, to intervene in
such litigation and Seller hereby consents to such intervention.

 

2.4                               Continuation of Business.  Purchaser agrees to
provide full service banking at the Branches commencing on the first Business
Day after the Closing Date. 

 

ARTICLE III

ASSUMPTION OF DEPOSIT LIABILITIES

 

3.1                               Deposits Assumed by Purchaser.  Deposits
consist of retail and commercial demand deposits, money market accounts, 
certificates of deposits and savings deposits and shall include all uncollected
items included in the Deposit Account balances and credited on the books of the
Seller as of the Closing Date as listed on the Final Schedule of Deposits. 
Seller agrees to transfer to Purchaser and Purchaser agrees to assume on and as
of the Closing Date, all of Seller’s obligations and liabilities of every type
and character relating to the Deposits at Book Value including accrued and
unpaid interest thereon computed up to and including the Closing Date. 
Purchaser further agrees that as of the Closing Date it shall pay, perform, and
discharge the duties, obligations, and responsibilities arising from and after
the Effective Time to the extent attributable to the Deposits.

 

3.2                               Interest on Deposit Liabilities Assumed.  
Seller will post interest earned on the Deposits according to Seller’s normal
posting schedule.  On the Closing Date, Seller will pass to the Purchaser
interest accrued from Seller’s last scheduled posting date up until the
Effective Date, and Purchaser shall be responsible for paying said interest
accrued on the Deposits to the Customers.  Purchaser agrees that it will accrue
and pay interest on Deposit Account liabilities assumed pursuant to

 

5

--------------------------------------------------------------------------------


 

Section 3.1 in accordance with the terms of the respective Deposit Account
agreements between the Seller and the Deposit Account Customers commencing on
the Closing Date at the Effective Time.

 

3.3                               Successor Custodian.  Effective at the
Effective Time, Seller hereby appoints Purchaser as the successor custodian to
Seller under the Deposits consisting of individual retirement accounts,
simplified employee pension accounts, and Keogh accounts, and Purchaser hereby
accepts from Seller the appointment to serve in such capacity from and after the
Closing Date and to service such Deposits in the manner provided by law and in
accordance with the terms and conditions of applicable documents relating to
such Deposit Account liabilities.

 

3.4                               Notice to Customers Pending Regulatory
Approval.  Purchaser, at its sole cost and expense, shall notify Deposit Account
Customers by letter, sent by first class U.S. mail, in a form and at a time
reasonably acceptable to Seller, of the pending transaction, and in particular
Purchaser’s intention to assume the Deposit Account liabilities on the Closing
Date.  Seller agrees to provide a file in order to create this mailing.  The
letter may be sent jointly with the Seller subject to the prior agreement and
approval by Seller.   Between the date of this Agreement and the Closing Date,
Seller agrees to provide Purchaser with a copy of any written communication
regarding the transaction contemplated hereby sent by Seller to its Customers at
least three Business Days before the mailing or transmission of any such
communication to such Customers, provided that the law does not require that the
communication be made to a Customer or Customers at such a time that it will not
allow for delivery of the communication to Purchaser three Business Days before
delivery to the Customer(s).

 

3.5                               Notice to Depositors Subsequent to Regulatory
Approval.  As soon as possible subsequent to the procurement of all Regulatory
Approvals and prior to the Closing Date, Purchaser, at its sole cost and
expense, shall notify Deposit Account Customers of the receipt of Regulatory
Approvals by sending a letter, by first class U.S. mail, in a form reasonably
acceptable to Seller.  Purchaser may utilize Seller’s files to create this
mailing, which also may be sent jointly with the Seller subject to the prior
agreement and approval by Seller.  In addition, these notification letters shall
include the following as applicable.

 

(a)         Purchaser’s Check Forms.  Such letters sent to Deposit Account
Customers who have checking accounts shall (i) include a notification to those
Deposit Account Customers whose accounts are then covered by any type of
overdraft protection offered by Seller that, from and after the Effective Time,
all such overdraft protection from Seller shall terminate, or shall terminate
and be replaced by such other overdraft protection as Purchaser chooses to
offer, if any, and (ii) furnish the Deposit Account Customer with checks at no
charge to the Customer using the forms of Purchaser and instruct these Customers
to utilize such checks on Purchaser’s forms on and after the Closing Date and
thereafter to destroy any unused checks on Seller’s forms; and

 

(b)         ATM/Debit Cards.  Purchaser shall use best efforts to make sure that
there is no interruption in the Customer’s ability to access their Accounts by
utilizing ATM/Debit cards. In order to do so, Purchaser shall issue new account
numbers to the Customers in sufficient time for new ATM/Debit cards to be issued
and distributed to such Customers prior to the Closing Date.  Purchaser shall,
prior to the Closing Date, furnish ATM/Debit Cards to Deposit Account Customers
to replace Seller’s ATM/Debit cards and mail to these Customers a letter
explaining when the existing ATM/Debit Card will be

 

6

--------------------------------------------------------------------------------


 

deactivated with instructions to destroy the existing card at that time and when
the new ATM/Debit Card will be activated.

 

3.6                               Seller’s Final Customer Statements.  At
Seller’s sole cost and expense, Seller shall issue, as of the Closing Date,
standard account statements for each statement savings, NOW, and checking
account included in the Deposit Account liabilities.  Such final statements
shall be sent to the Customers within a reasonable period of time after the
Closing Date.  Passbook transaction information that has not been posted to a
passbook as of the Closing Date will be passed by Seller to Purchaser via paper
report listings, magnetic tape or other form selected by Seller within a
reasonable period of time  after the Closing Date.  Purchaser shall then be
responsible for posting on passbooks the transactions reflected on such
listings, tapes or other form for passbook Deposit Accounts.

 

3.7                               Payment of Deposit Liabilities After Effective
Time. From and after the Effective Time, Purchaser shall: (i) pay all properly
drawn and timely presented checks, negotiable orders of withdrawal drafts and
debits, and other withdrawal orders presented to Purchaser by Deposit Account
Customers, whether drawn on checks, negotiable orders of withdrawal, drafts, or
other withdrawal order forms provided by Seller or by Purchaser; (ii) in all
other respects discharge, in the usual course of the banking business, the
duties and obligations of Seller with respect to the balances due and owing to
the Deposit Account Customers; provided, however, that Purchaser’s obligations
pursuant to this paragraph to honor checks, negotiable orders of withdrawal
drafts, and other withdrawal orders on forms provided by Seller and carrying its
imprint (including its name and transit routing number) shall not apply to any
such check, negotiable order of withdrawal, draft, or other withdrawal order
presented to Purchaser more than sixty (60) days following the Closing Date.

 

3.8                               Depositor Objections.  Purchaser hereby
acknowledges that if, after the Effective Time, any Deposit Account Customers,
instead of accepting the obligation of Purchaser to pay the Deposit liabilities
(including accrued interest thereon) assumed hereunder, shall demand payment
from Seller for all or any part of any such Deposit Account liabilities
(including accrued interest thereon), Seller shall not be liable or responsible
for making such payment.  If any such Deposit Account Customer draws a check,
draft, or withdrawal order against the Deposit Account liabilities which is
presented or delivered to Seller not later than sixty (60) days after the
Closing Date, Seller shall use its reasonable efforts to batch all such checks,
drafts, or withdrawal orders and to deliver the same to Purchaser at Purchaser’s
cost.  Purchaser acknowledges that any delay, failure, or inability on its part
to comply with the obligations imposed upon it as a depository institution under
applicable federal or state law, with regard to such checks, drafts, or
withdrawal orders shall not result in any liability or obligation of Seller and
shall not affect any of the rights of Seller under this Agreement.  In the event
Seller, in its sole discretion, should pay any such check, draft, or withdrawal
order, Purchaser shall immediately, upon demand by Seller, reimburse Seller for
such payment or charge, provided there are sufficient funds in the subject
Deposit Account, and if there are not sufficient funds, Purchaser shall
immediately reimburse Seller when funds become available in said Deposit
Account.  Seller shall not be deemed to have made any representations or
warranties to Purchaser with respect to any such checks, drafts, or withdrawal
orders, and any such representations or warranties implied by law are hereby
disclaimed and are the responsibility of Purchaser.

 

3.9                               Uncollected Checks Returned to Seller. 
Purchaser shall promptly pay to Seller an amount equivalent to the amount of any
checks, negotiable orders of withdrawal drafts, or any other

 

7

--------------------------------------------------------------------------------


 

withdrawal orders returned uncollected to Seller after the Effective Time and
which (i) were credited as of the Effective Time to any Deposit Account or (ii)
had been cashed by Seller prior to the Effective Time if Seller had placed an
equivalent hold upon a Deposit Account pending collection of such item prior to
the Effective Time, provided such hold is reflected on the books and records of
Seller at the Effective Time.  However, in the event that Seller shall have
failed to make or properly reflect in the information provided to Purchaser any
provisional credit or hold on any such Deposit Accounts in respect of
uncollected funds represented by any such item, Purchaser’s obligations
hereunder in respect of such item shall be limited to the amount of collected
funds in the Deposit Account upon which the returned item was drawn provided
that the Purchaser has closed all Deposit Accounts in the name of the holder of
the Deposit Account on which the returned uncollected item was received.

 

3.10                        Automated Clearing House System.  After the
Effective Time, Purchaser will make every reasonable effort to notify
immediately all originators of Automated Clearing House (“ACH”) entries
affecting Deposit Accounts of the transfer of the Deposits to Purchaser on the
Closing Date.  Unless otherwise agreed to by Purchaser and Seller, for a period
of sixty (60) days after the Closing Date, on each Business Day, Seller will
deliver to Purchaser each previous Business Day’s transactions via an ACH format
tape or paper listing of all ACH entries received by Seller for debit or credit
to such Deposit Accounts, accompanied by either a check or deposit advice to a
settlement account with the Seller for the amount by which such credits exceed
debits, or an invoice or charge advice to a settlement account with the Seller,
for the amount by which such debits exceed credits, which invoice shall be paid
by Purchaser on the same Business Day if received before 12:00 noon local time
or on the next Business Day if received after 12:00 noon local time.  Purchaser
shall promptly pay all fees and other expenses incurred in connection with
rerouting any ACH transactions, including without limitation any fees to be paid
to the Federal Reserve Bank.

 

3.11                        Deposit Account Overdrafts.  Deposit Account
overdrafts approved with respect to ledger dates on or after the Effective Time
will be the responsibility and risk of Purchaser.  Deposit Account overdrafts
approved with respect to ledger dates prior to the Effective Time will be the
responsibility and risk of Seller.  Deposit Account overdrafts approved with
respect to ledger dates prior to the Effective Time will initially be the
responsibility and risk of Purchaser; provided, however, that Purchaser shall
have the right to re-transfer any such overdrafts back to Seller for its
responsibility and risk within  five (5) Business Days following the Closing
Date, and Seller will repurchase all rights in respect of such overdrafts from
Purchaser for the amount of the overdrafts outstanding as of the Effective Time,
and provided further, that Purchaser has closed all Deposit Accounts on which
such overdrafts exist not later than the date of their re-transfer.

 

3.12                        Interest Reporting.  Unless otherwise agreed to by
the parties, Seller will report to applicable taxing authorities and holders of
Deposit Accounts, all interest which Seller has credited to, withheld from, and
any early withdrawal penalties imposed upon the Deposit Accounts by Seller, up
to the Effective Time, and Purchaser will report to the applicable taxing
authorities and holders of Deposit Accounts, , all such interest credited to,
withheld from, and early withdrawal penalties imposed upon such Deposit Accounts
after the Effective Time.

 

3.13                        Withholding.  Seller will continue backup
withholding and remittance up until the Effective Time.  Any amounts required by
any governmental agencies to be withheld from any of the Deposit

 

8

--------------------------------------------------------------------------------


 

Accounts up until the Effective Time will be withheld by Seller in accordance
with applicable law or appropriate notice from any governmental agency and will
be remitted by Seller to the appropriate agency on or prior to the applicable
due date.  Any such withholding required to be made on or subsequent to the
Effective Time shall be withheld by Purchaser in accordance with applicable law
or the appropriate notice from any governmental agency and will be remitted by
Purchaser to the appropriate agency on or prior to the applicable due date.

 

3.14                        IRS Notices.  Unless otherwise agreed by the
parties, Seller shall be responsible for delivering to payees all IRS notices
with respect to information reporting and tax identification numbers with
respect to the Deposit Accounts required to be delivered for all periods up
until the Effective Time, and Purchaser shall be responsible for delivery to
payees all such notices with respect to the Deposit Accounts required to be
delivered for all periods beginning on and following the Effective Time. 
Purchaser and Seller shall, prior to the Effective Time, consult (and Seller
shall take such actions as are necessary) to permit Purchaser timely to deliver
notices required to be delivered after the Closing Date.

 

3.15                        Liability Related to IRS Regulations.  Seller shall
bear the responsibility and liability for and pay all penalties associated with
missing taxpayer identification numbers and U.S. Treasury reclamations, and any
failures to comply with IRS regulations that occurred prior to the Effective
Time.  Purchaser shall be responsible for complying with all IRS regulations and
requirements after the Effective Time, including without limitation obtaining
missing taxpayer identification numbers.

 

ARTICLE IV

PURCHASE OF ASSETS

 

4.1                               Assets Purchased by Purchaser.  The Purchaser
agrees to purchase the Assets as of the Closing Date, and the Seller agrees to
sell, assign, transfer, convey, and deliver to the Purchaser all right, title,
and interest of the Seller in and to the Assets.  These Assets are set forth in
the Schedule of Assets attached hereto as Schedule I and include:

(a)                                  All Cash on Hand as of the Effective Time;

(b)                                 Loans fully secured by a Deposit(s);

(c)                                  Personal and business lines of credit
associated with any demand Deposit;

(d)                                 Overdrafts, if any, not subject to a line of
credit agreement associated with a demand Deposit Account;

(e)                                  Safe Deposit Box Accounts, including rental
and other fees, if any attributable to any rental period covering the time from
and after the Effective Time;

(f)                                    Records and other documents as provided
in Article IX;

(g)                                 Miscellaneous Assets, if any

(h)                                 Rights under the lease agreements related to
the Branches;

(i)                                     The Customer lists delivered to
Purchaser pursuant to the terms of this Agreement; and

(j)                                     Rights of action related to any
liabilities assumed hereunder.

 

Purchaser further agrees that as of the Closing Date it shall pay, perform, and
discharge the duties, obligations, and responsibilities arising from and after
the Effective Time to the extent attributable to the Assets, including but not
limited to (i) all of Seller’s obligations and liabilities under the Loans,
which shall

 

9

--------------------------------------------------------------------------------


 

include obligations of Seller, if any, to renew or make additional extensions of
credit pursuant to the terms and conditions of the Loans, (ii) all of Seller’s
obligations and liabilities under the Safe Deposit Box rental agreements and/or
other agreements, if any, related to the Safe Deposit Box Accounts, and (iii)
all of Seller’s obligations and liabilities under the leases for the Branches
and any other contracts being transferred in connection with the purchase
contemplated hereby.

 

4.2                               Closing Without Recourse; Limitation of
Warranties.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED FOR IN THIS AGREEMENT,
SELLER MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER WITH RESPECT TO THE
ASSETS, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES WITH
RESPECT TO MERCHANTABILITY, FITNESS, TITLE, ENFORCEABILITY, COLLECTIBILITY,
DOCUMENTATION OR FREEDOM FROM LIENS OR ENCUMBRANCES (IN WHOLE OR IN PART).  All
Loans transferred to Purchaser pursuant to this Agreement shall be transferred
without recourse and without any representations or warranties whatsoever
(including, without limitation, any representations or warranties as to the
enforceability or collectibility of any such Loans, the creditworthiness of any
obligors or guarantors thereunder, or the value or adequacy of documentation or
collateral).

 

4.3                               Loan Assignments.  On or before and effective
as of the Closing Date, Seller shall assign to Purchaser without recourse all
promissory notes representing the outstanding indebtedness under each Loan
pursuant to an assignment in substantially the form of Exhibit B attached
hereto.

 

4.4                               Loan Payments Received After Closing Date. 
From and after the Closing Date, all rights arising out of the Loans shall vest
in the Purchaser, and any payments due and received  after the Closing Date by
the Seller  shall be credited to the Purchaser less any past due amounts owed to
the Seller.

 

4.5                               Agreement With Respect to Safe Deposit Box
Accounts.  Seller agrees to transfer to Purchaser and Purchaser agrees to assume
on and as of the Closing Date, all of Seller’s obligations and liabilities of
every type and character relating to the Safe Deposit Box Accounts.  Purchaser
further agrees that as of the Closing Date it shall pay, perform, and discharge
the duties, obligations, and responsibilities arising from and after the
Effective Time to the extent attributable to the Safe Deposit Box Accounts.

 

4.6                               Notices to Obligors on Loans.  Purchaser
shall, after procurement of all Regulatory Approvals and prior to the Closing
Date, prepare and transmit, at Purchaser’s sole cost and expense, a notice to
each obligor on each Loan, to the effect that the Loan shall be transferred to
Purchaser on the Closing Date and directing that payments be made to Purchaser
at any address of Purchaser specified by Purchaser, with Purchaser’s name as
payee on any checks or other instruments used to make such payments and, with
respect to all such Loans on which payment notices or coupon books have been
issued, Purchaser agrees to issue new notices or coupon books reflecting the
name and address of Purchaser as the person to whom and place at which payments
are to be made.  Such notice may be included in the notice to Deposit Account
Customers described in Section 3.5 of this Agreement.  The form and timing of
this notice shall be reasonably satisfactory to Seller.

 

4.7                               Notices to Customers with Safe Deposit Box
Accounts.  Purchaser shall, after procurement of all Regulatory Approvals and
prior to the Closing Date, prepare and transmit, at

 

10

--------------------------------------------------------------------------------


 

Purchaser’s sole cost and expense, a notice to Customers having a Safe Deposit
Box Account, to the effect that the Safe Deposit Box Account shall be
transferred to Purchaser on the Closing Date and directing that rental and any
other payments related to such Safe Deposit Box Account due and payable on or
after the Closing Date be made to Purchaser at any address of Purchaser
specified by Purchaser, with Purchaser’s name as payee on any checks or other
instruments used to make such payments.  Such notice may be included in the
notice to Deposit Account Customers described in Section 3.5 of this Agreement
for Customers having both one or more Safe Deposit Box Accounts and one or more
Deposit Accounts.

 

4.8                               Default on Loan Payments to Seller. If the
balance due on any Loan which constitutes an Asset has been reduced by Seller as
a result of a payment by check or draft received prior to the Effective Time,
which item is returned to Seller after the Effective Time and prior to the
Settlement Date, the asset value represented by such Loan shall be
correspondingly increased and an amount in cash equal to such increase shall be
promptly paid by Purchaser to Seller, provided the Loan and the Deposit Account
securing the Loan remain in place on the date the item is returned and the Loan
has not been in default for ninety (90) days or more.

 

4.9                               Sale Recorded as Sale of Assets.  The sale of
each Asset shall be reflected on the Seller’s balance sheet and other financial
statements and for federal and state income tax purposes, as a sale of assets by
the Seller.  The purchase of each Asset shall be reflected on the Purchaser’s
balance sheet and other financial statements and for federal and state income
tax purposes, as a purchase of assets by the Purchaser.

 

4.10                        Branch Premises.  On the Closing Date the Purchaser
shall assume the duties and obligations under the leases applicable to the
Branches  pursuant to the terms and conditions set forth in the Assignment and
Assumption of Lease Agreement executed by Purchaser for each Branch on or before
the Closing Date, each of which shall be substantially in conformance with the
form attached hereto as Exhibit A.  Prior to the Closing Date, Purchaser shall
take whatever action is necessary to transfer the utilities serving each Branch 
into the name of the Purchaser.  Prior to the Effective Time, Seller shall
remove all of its promotional material, forms, signs, and other proprietery
information and supplies from the Branches, at Seller’s sole cost and expense.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

The Purchaser represents, warrants and agrees that, as of the date of this
Agreement:

 

5.1                               Corporate Organization.  Purchaser is an FDIC
insured depository institutution duly organized, validly existing, and in good
standing under the laws of the United States of America with its principal place
of business located at 40 Main Street, Putnam Connecticut 06260.  Purchaser has
the requisite power and authority to enter into this Agreement and any other
agreements to which Purchaser is party and that are contemplated by this
Agreement.

 

11

--------------------------------------------------------------------------------


 

5.2                               Corporate Authorization.  The execution,
delivery of this Agreement and the performance by Purchaser of its obligations
hereunder have been duly authorized by all necessary corporate action on the
part of Purchaser.  This Agreement has been duly executed and delivered by
Purchaser and, upon due execution and delivery by Seller, will constitute the
legal, valid, and binding obligations of Purchaser, enforceable against
Purchaser in accordance with its terms subject to bankruptcy, insolvency,
reorganization, fraudulent conveyance, or similar laws affecting the enforcement
of creditors’ rights in general and to general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

 

5.3                               Corporate Compliance.  Purchaser is not in
violation of or in default under any obligation, agreement, covenant, or
condition contained in its articles of association or incorporation or its
bylaws, and Purchaser is not in violation of, or in default under, any contract,
lease, or other instrument to which it is a party (or which is binding on it or
its assets), which violation or default, either individually or in the aggregate
with all such other violations and/or defaults, would materially and adversely
affect its business, operations, or financial condition, or its ability to
perform, satisfy, or observe any obligation or condition under this Agreement. 
The execution and delivery of this Agreement by Purchaser and the performance of
and compliance with the terms of this Agreement will not violate Purchaser’s
articles of association or incorporation or by-laws or constitute a default
under or result in a breach or acceleration of, any material contract,
agreement, or other instrument to which Purchaser is a party or which may be
applicable to Purchaser or its assets.

 

5.4                               Legal and Regulatory Compliance.  Purchaser is
not in violation of any statute, regulation, order, decision, judgment, or
decree of, or any restriction imposed by, the United States of America, any
State, municipality, or other political subdivision or any agency of any of the
foregoing, or any court or other competent tribunal having jurisdiction over it
or its assets, or any foreign country having jurisdiction over it or its assets,
in respect of the conduct of its business or the ownership of its properties,
which, either individually or in the aggregate with all such other violations,
would materially and adversely affect its business, operations, or condition
(financial or otherwise) or its ability to perform, satisfy, or observe any
obligation or condition under this Agreement.  The execution, delivery and
performance by Purchaser of this Agreement does not, and will not, violate any
provision of any applicable law or regulation, or any order, writ, decree, or
judgment of any court or governmental authority, and will not result in the
creation of any lien on, or security interest in, its assets.  Purchaser is in
substantial compliance with all applicable fair lending laws, rules, and
regulations, including but not limited to the Community Reinvestment Act of 1977
as amended (“CRA”) and has received a CRA rating of “Satisfactory” or better
following its last CRA examination conducted by the appropriate federal
supervisory agency.

 

5.5                               Consents and Approvals.  No consents or
approvals of or filings or registrations with any governmental entity or with
any third party are necessary in connection with the consummation by Purchaser
of the purchase of Assets and assumption of Deposit liabilities and any other
transactions contemplated under this Agreement except for the following
Regulatory Approvals:

(a)          The application to be submitted by Purchaser and signed by Seller
pursuant to Section 18(c) of the Federal Deposit Insurance Act to be approved by
the Office of Thrift Supervision.

(b)          The filing, if any, required by the Hart Scott Rodino Act.

 

12

--------------------------------------------------------------------------------


 

Purchaser is an “eligible depository institution” as defined in Section 303.2(r)
of the FDIC rules and regulations and reasonably expects to be
“well-capitalized” as defined in the appropriate capital regulation and guidance
of the Purchaser’s primary federal regulator immediately following the Closing
Date.  Purchaser is not aware of any reason why the Regulatory Approvals and
other approvals, if any, required to be obtained by it in order to consummate
the transactions contemplated under this Agreement would not be obtained within
a time frame customary for transactions of the nature contemplated under this
Agreement, specifically including but not limited to knowledge of weakness in
Purchaser’s application(s) for Regulatory Approval related to regulatory capital
requirements, anti-competitive effects, managerial competencies, and compliance
with CRA requirements.

 

5.6                               Brokers.  Neither Purchaser nor any of its
officers, directors, or employees has employed any broker or finder or incurred
any liability for any broker’s fees, commissions, or finder’s fees in connection
with the transactions contemplated herein,and Purchaser shall indemnify, defend
and hold harmless Seller from any and all expenses (including without limitation
attorney’s fees), fees, liabilities and claims against Seller arising out of any
actions taken by the Purchaser or any of its officers, directors, employees or
agents which could give rise to a claim for a broker’s, finder’s or similar fee
or commission.  This indemnification shall survive the Closing or the earlier
expiration or termination of this Agreement.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller represents, warrants, and agrees that as of the date of this
Agreement:

 

6.1                               Corporate Organization.  Seller is an FDIC
insured capital stock savings bank duly organized, validly existing, and in good
standing under the laws of the State of Connecticut and doing business in the
State of Connecticut.  Seller has the requisite power and authority to enter
into this Agreement and any other agreements to which Seller is party and that
are contemplated by this Agreement.

 

6.2                               Corporate Authorization.  The execution,
delivery of this Agreement and the performance by Seller of its obligations
hereunder have been duly authorized by all necessary corporate action on the
part of Seller.  This Agreement has been duly executed and delivered by Seller
and, upon due execution and delivery by Purchaser, will constitute the legal,
valid, and binding obligations of Seller, enforceable against Seller in
accordance with its terms subject to bankruptcy, insolvency, reorganization,
fraudulent conveyance, or similar laws affecting the enforcement of creditors’
rights in general and to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

 

6.3                               Corporate Compliance.  Seller is not in
violation of or in default under any obligation, agreement, covenant, or
condition contained in its articles of association or incorporation or its
bylaws, and Seller is not in violation of, or in default under, any contract,
lease, or other instrument to which it is a party (or which is binding on it or
its assets), which violation or default, either individually or in the aggregate
with all such other violations and/or defaults, would materially and adversely
affect its business, operations, or conditions (financial or otherwise), or its
ability to perform, satisfy, or observe any obligation or condition

 

13

--------------------------------------------------------------------------------


 

under this Agreement.  The execution and delivery of this Agreement by Seller
and the performance of and compliance with the terms of this Agreement will not
violate Seller’s articles of association or incorporation or by-laws or
constitute a default under or result in a breach or acceleration of, any
material contract, agreement, or other instrument to which Seller is a party and
which are applicable to the Branches, and/or the Assets, including without
limitation, the Branch leases.

 

6.4                               Legal and Regulatory Compliance.  Seller is
not in violation of any statute, regulation, order, decision, judgment, or
decree of, or any restriction imposed by, the United States of America, any
State, municipality, or other political subdivision or any agency of any of the
foregoing, or any court or other competent tribunal having jurisdiction over it
or its assets, or any foreign country having jurisdiction over it or its assets,
in respect of the conduct of its business or the ownership of its properties,
which, either individually or in the aggregate with all such other violations,
would materially and adversely affect its business, operations, or condition
(financial or otherwise) or its ability to perform, satisfy, or observe any
obligation or condition under this Agreement.  The execution, delivery and
performance by Seller of this Agreement does not, and will not, violate any
provision of any applicable law or regulation, or any order, writ, decree, or
judgment of any court or governmental authority, and will not result in the
creation of any lien on, or security interest in, its assets.  Seller is in
substantial compliance with all applicable fair lending laws, rules, and
regulations, including but not limited to the Community Reinvestment Act of 1977
as amended (“CRA”), and has received a CRA rating of “Satisfactory” or better
following its last CRA examination conducted by its federal supervisory agency.

 

6.5                               Consents and Approvals.  No consents or
approvals of or filings or registrations with any governmental entity or with
any third party are necessary in connection with the consummation by Seller of
the sale of Assets and transfer of Deposit liabilities and any other
transactions contemplated under this Agreement except for the following
Regulatory Approvals:

(a)                      The application to be jointly submitted by Purchaser
and Seller to the appropriate federal regulator pursuant to Section 18(c) of the
Federal Deposit Insurance Act.

(b)                     Branch sale application to be submitted to the
Department of Banking for  the State of Connecticut pursuant to C.G.S. §36a-145.

 

Seller is not aware of any reason why the regulatory and other approvals, if
any, required to be obtained by it in order to consummate the transactions
contemplated under this Agreement would not be obtained within a time frame
customary for transactions of the nature contemplated under this Agreement,
specifically including but not limited to knowledge of weakness in Seller’s
application(s) for Regulatory Approval related to regulatory capital
requirements, anti-competitive effects, managerial competencies, and compliance
with CRA requirements.

 

6.6                               No Brokers.  Neither Seller nor any of its
officers, directors, or employees has employed any broker or finder or incurred
any liability for any broker’s fees, commissions, or finder’s fees in connection
with the transaction contemplated herein other than Keefe, Bruyette & Woods and
Seller represents and agrees that it shall be solely responsible for any and all
fees and/or commissions due to Keefe, Bruyette & Woods related to the
transactions comtemplated herein.

 

14

--------------------------------------------------------------------------------


 

6.7                               Suits.  There are no pending or to the
Seller’s Knowledge threatened legal, administrative, arbitration, or other
proceedings, claims, actions, or governmental investigation of any nature
relating to the Assets and Deposits, Branch Employees or the Seller’s interest
in the Branch Premises.

 


6.8                             DEPOSITS.  THE DEPOSITS ARE INSURED BY THE FDIC
TO THE FULLEST EXTENT PERMITTED BY FEDERAL LAW AND NO ACTION IS PENDING OR HAS
BEEN THREATENED BY THE FDIC AGAINST SELLER WITH RESPECT TO THE TERMINATION OF
SUCH INSURANCE.  TO THE KNOWLEDGE OF SELLER, THE DEPOSITS (I) ARE IN ALL
RESPECTS GENUINE AND ENFORCEABLE OBLIGATIONS OF SELLER AND HAVE BEEN ACQUIRED
AND MAINTAINED SUBSTANTIALLY IN COMPLIANCE WITH ALL APPLICABLE LAWS, INCLUDING
(BUT NOT LIMITED TO) THE TRUTH IN SAVINGS ACT AND REGULATIONS PROMULGATED
THEREUNDER; AND (II) WERE ACQUIRED IN THE ORDINARY COURSE OF SELLER’S BUSINESS.

 

6.9                               Loans 
(a)                                           To Seller’s Knowledge and except
as otherwise reflected on the Records, there are no material agreements,
waivers, opinions of counsel, security or collateral documents, amendments,
releases, discharges, or modifications or releases of collateral,
representations or promises, written or oral, made by Seller or any of its
affiliates, agents or employees with respect to the Loans which have not been
disclosed to Purchaser by Seller and which would be binding upon Purchaser. 
Each of the Loans is assignable.

 

(b)                                 The amounts listed as loan balances in the
Schedule of Assets represent debt for actual monies borrowed.

 

(c)                                  To Seller’s Knowledge and subject to any
applicable bankruptcy, insolvency and other laws affecting the enforcement of
creditors’ rights generally and general principles of equity, the documents
representing such Loans (the “Loan Documents”) are in full force and effect, are
valid and binding and enforceable against the parties thereto in accordance with
their terms.  Further to Seller’s Knowledge the balance of each Loan and the
accrued and unpaid interest and fees thereon represents the genuine, legal,
valid and binding payment obligation of the borrower of such Loan and no Loan is
subject to any right of rescission, setoff, recoupment, abatement, diminution,
counterclaim or valid defense by any borrower or guarantor thereunder.  Seller
is the sole lender under and owns the Loans free and clear of any encumbrance,
lien, pledge, charge, claim, right of third parties or secondary interest.  Each
of the Loans was made in compliance with applicable banking laws, rules and
regulations.


 


(D)                                 TO SELLER’S KNOWLEDGE SELLER HAS PERFORMED
ALL OBLIGATIONS REQUIRED TO HAVE BEEN PERFORMED BY IT UNDER THE LOAN DOCUMENTS
EXCEPT WHERE THE FAILURE TO HAVE PERFORMED SUCH OBLIGATIONS WOULD NOT MATERIALLY
ADVERSELY AFFECT ANY LOAN.  TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED
WRITTEN NOTICE AND DOES NOT HAVE ANY KNOWLEDGE THAT ANY BORROWER IS ASSERTING
ANY MATERIAL CLAIM AGAINST SELLER OR ANY DEFENSE TO PAYMENT OF SUCH BORROWER’S
OBLIGATIONS UNDER ANY LOAN DOCUMENTS.  TO SELLER’S KNOWLEDGE THERE ARE NO
CLAIMS, PROCEEDINGS, ACTIONS, ARBITRATIONS, OR INVESTIGATIONS PENDING, OR, TO
THE KNOWLEDGE OF SELLER, THREATENED, WHICH IF ADVERSELY DETERMINED, WOULD HAVE A
MATERIAL ADVERSE EFFECT ON THE LOANS TAKEN AS A WHOLE.


 


(E)                                  TO SELLER’S KNOWLEDGE, NONE OF THE LOANS
HAS BEEN SATISFIED, CANCELLED, SUBORDINATED OR RESCINDED AND NO COLLATERAL
SECURING OR SUPPORTING THE LOANS HAS BEEN RELEASED FROM ANY EXISTING LIEN NOR
HAS ANY INSTRUMENT BEEN EXECUTED THAT WOULD EFFECT ANY SUCH RELEASE,
CANCELLATION, SUBORDINATION OR RESCISSION.

 

15

--------------------------------------------------------------------------------


 


(F)                                    OTHER THAN NOTICES RECEIVED OR GIVEN
WHICH HAVE BEEN DISCLOSED BY SELLER TO PURCHASER OR AS SHOWN IN THE LOAN FILES,
TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED OR HAS NOT GIVEN ANY NOTICE OF
TERMINATION WITH RESPECT TO ANY OF THE LOANS.


 


(G)                                 TO SELLER’S KNOWLEDGE, SELLER HAS NOT
RECEIVED WRITTEN NOTICE AND DOES NOT HAVE KNOWLEDGE OF ANY MATERIAL DEFAULT OR
BREACH OF ANY MATERIAL REPRESENTATION, AGREEMENT OR COVENANT BY ANY BORROWER
UNDER ANY OF THE LOAN DOCUMENTS WHICH REMAINS UNCURED FOR ANY LOAN EXCEPT AS MAY
BE REFLECTED IN THE LOAN FILES


 


(H)                               UPON DELIVERY TO PURCHASER AT THE CLOSING OF
AN ASSIGNMENT, IN ACCORDANCE WITH THIS AGREEMENT, PURCHASER SHALL HAVE ALL
RIGHTS, TITLE AND INTERESTS OF SELLER UNDER THE LOANS PURCHASED, EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED HEREIN, AND SHALL HOLD THE LOANS FREE AND CLEAR
OF ANY ENCUMBRANCE, LIEN, PLEDGE, CHARGE, CLAIM, RIGHT OF THIRD PARTY OR
SECONDARY INTEREST EXCEPT AS OTHERWISE REFLECTED IN THE LOAN FILES


 


(I)                                   WITH RESPECT TO EACH LOAN, SELLER HAS
(UNLESS OTHERWISE PROVIDED IN THE RELEVANT LOAN DOCUMENTS) A VALID FIRST
PRIORITY PERFECTED SECURITY INTEREST (SUBJECT, HOWEVER TO ANY PRIOR LIENS
ARISING BY OPERATION OF LAW) IN ALL COLLATERAL DESCRIBED IN THE LOAN DOCUMENTS
AS SECURITY FOR SUCH LOANS.


 


(J)                                   TO SELLER’S KNOWLEDGE, THERE ARE NO
MATERIAL DEFAULTS IN THE PERFORMANCE OF ANY COVENANT OR OBLIGATION TO BE
PERFORMED UNDER ANY LOAN DOCUMENT BY ANY PARTY THERETO WHICH DEFAULT REMAINS
UNCURED AND AFFECTS THE ENFORCEABILITY OF THE LOAN OR LOANS.  OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS, NO WAIVER HAS BEEN GRANTED BY SELLER WITH RESPECT
TO ANY LOAN.


 


(K)                                OTHER THAN AS EXPRESSLY PROVIDED FOR HEREIN,
SELLER IS NOT MAKING, AND SHALL NOT BE DEEMED TO BE MAKING, ANY REPRESENTATIONS
OR WARRANTIES WITH RESPECT TO THE COLLECTIBILITY OR CREDIT QUALITY OF THE LOANS,
THE VALUE OR CONDITION OF ANY COLLATERAL SECURING THE LOANS, THE
CREDITWORTHINESS OR FINANCIAL CONDITION OF THE BORROWER UNDER EACH OF THE LOANS.
FURTHER, NOTWITHSTANDING THE FOREGOING REPRESENTATIONS AND WARRANTIES, PURCHASER
FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, HEREBY AGREES THAT SELLER SHALL NOT
BE LIABLE IN ANY WAY WHATSOEVER FOR ANY BREACH OR MISREPRESENTATION ARISING OUT
OF SECTION 6.9.


 


6.10                      FIRPTA.  SELLER IS NOT A “FOREIGN PERSON” WITHIN THE
MEANING OF SECTION 1445 OF THE INTERNAL REVENUE CODE.


 


6.11                        EMPLOYEES.  NO BRANCH EMPLOYEE IS A PARTY TO ANY
COLLECTIVE BARGAINING, EMPLOYMENT, SEVERANCE, TERMINATION, OR CHANGE OF CONTROL
AGREEMENT, FORMAL OR WRITTEN, OR REPRESENTED UNDER ANY COLLECTIVE BARGAINING
AGREEMENT RELATING TO EMPLOYMENT WITH SELLER.  SELLER IS UNAWARE OF ANY EFFORTS
DURING THE PAST THREE YEARS TO UNIONIZE OR ORGANIZE THE BRANCH EMPLOYEES.  .


 


6.12                        RECORDS.  TO SELLER’S KNOWLEDGE THE RECORDS ARE
CORRECT, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS, HAVE BEEN MAINTAINED IN
MATERIAL COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE LAWS AND REGULATIONS. 
THE DEPOSIT- AND LENDING-RELATED FORMS, NOTICES, STATEMENTS AND RELATED
DOCUMENTATION, AS WELL AS SELLER’S POLICIES, PROCEDURES AND PRACTICES WITH
RESPECT THERETO, USED AT THE BRANCHES COMPLY IN ALL MATERIAL RESPECTS WITH
APPLICABLE FEDERAL AND STATE LAWS AND REGULATIONS AND CUSTOMARY BANKING
PRACTICES.

 

16

--------------------------------------------------------------------------------


 


6.13                        TAX MATTERS.  TO SELLER’S KNOWLEDGE AND TO THE
EXTENT NOT REFLECTED IN THE RECORDS, SELLER HAS COMPLIED IN ALL MATERIAL
RESPECTS, WITH THE REQUIREMENTS OF THE IRS REGARDING TAXPAYER IDENTIFICATION
NUMBER CERTIFICATION, INTEREST INFORMATION REPORTING AND BACKUP WITHHOLDING OF
INTEREST PAYABLE IN CONNECTION WITH DEPOSITS.  IN ALL MATERIAL RESPECTS, SELLER
HAS PAID ALL TAXES WHICH IT IS REQUIRED TO WITHHOLD FROM AMOUNTS OWING TO
EMPLOYEESOR HOLDERS OF DEPOSITS,  AND HAS MADE ALL MATERIAL FILINGS AND TAX AND
INFORMATION RETURNS WITH THE APPROPRIATE TAX AUTHORITIES WITH RESPECT TO THE
LOANS, IF ANY SUCH FILINGS OR RETURNS WERE REQUIRED.  FOR ALL CALENDAR YEARS
ENDING PRIOR TO OR ON THE CLOSING DATE, IN ALL MATERIAL RESPECTS, SELLER HAS
DULY AND TIMELY SENT TO EACH HOLDER OF DEPOSITS A FORM 1099 (OR A SUBSTITUTE
FORM PERMITTED BY LAW) RELATING TO INTEREST, EARNINGS OR DIVIDENDS PAID ON SUCH
ACCOUNTS FOR THOSE PERIODS.

 


6.14                        OTHER ASSETS.

 

(a)                                  Except as reflected on the Records, Seller
has good and marketable title to the Assets that the parties mutually agree
Seller will sell to Purchaser and Purchaser will purchase from Seller.

 

(b)                                 Except as reflected on the Records, none of
the Assets will be, as of the Closing Date, subject to any restrictions with
respect to transfer or assignment thereof and no third party consents, or
notification to any third parties, that will not have been obtained by the
Closing Date, are required in order to effect any such transfer or assignment.

 

ARTICLE VII

MISCELLANEOUS COVENANTS

 

7.1                               Purchaser’s General Covenants.    In addition
to such other promises and covenants stated herein, Purchaser hereby covenants
to Seller that

 

(a)  Communication with Seller.  Purchaser shall promptly, and in no event later
than   five (5) Business Days after the date hereof, prepare and submit to
Seller, for Seller’s review and approval, any and all draft regulatory
applications and notices required to obtain the Regulatory Approvals.

 

(b)  Regulatory Approvals.  Purchaser shall submit such applications and notices
to appropriate regulatory authorities not later than seven (7) Business Days
after the date of receipt of (i) a secretary’s certificate certifying as to the
corporate resolutions authorizing the sale contemplated hereby by the Seller;
(ii) an original of the application signed by the Seller, and (iii) such other
information from Seller, if any, necessary in order for Purchaser to complete
such applications and shall simultaneously provide copies thereof, as well as
any and all supplements, amendments, or items of additional information relating
thereto, to Seller; Purchaser shall promptly deliver to Seller copies of any and
all material notices, orders, opinions, approvals, or denials and all items of
correspondence relating to such Regulatory Approvals, and shall promptly inform
Seller of developments and progress with respect to such matters. Purchaser
shall use best efforts to obtain all of the necessary Regulatory Approvals as
soon as possible after the date hereof.

 

(c)  Marketing.   Purchaser shall not, and will not permit any of its
subsidiaries or affiliates, if any, to conduct at any time prior to the Closing
Date, any marketing, media, or customer solicitation

 

17

--------------------------------------------------------------------------------


 

campaign which is targeted to induce Customers whose Deposit Accounts, Loans
and/or Safe Deposit Box Accounts are to be transferred to Purchaser pursuant to
this Agreement to reduce or discontinue their account or business relationships
with Seller or its subsidiaries or affiliates.  Additionally, at any time prior
to the Closing Date, Purchaser shall not, with respect to its branch offices in
the same market as the Branches, offer to pay on any transaction accounts or any
new or renewal savings accounts or certificates of deposits, rates of interest
greater than those offered or then being paid on similar accounts for like term
and amount by other branch offices of Purchaser located in the same market as
the Branches.  Among other matters, it is the intent of this provision to
prevent Purchaser from paying or offering to pay a rate of interest on any
deposit accounts in excess of that rate paid for like accounts at other branch
offices of Purchaser or its subsidiaries or affiliates within the market of the
Branches prior to the Closing Date.

 

(d)  Corporate Reorganization.  Purchaser shall not enter into any merger,
purchase and assumption, or other acquisition agreement that would impair
Purchaser’s ability to close the transaction contemplated by this Agreement
within the time frames contemplated hereby.

 

(e)          Privacy. Purchaser and its subsidiaries and affiliates shall not
share any nonpublic personal information regarding customers of Seller or its
subsidiaries or affiliates with any unaffiliated third party except as would be
permitted under Title V of the Financial Services Modernization Act (the
Gramm-Leach-Bliley Act of 1999), or regulations issued thereunder, and in
compliance with the applicable privacy laws of any state, or other applicable
laws, statutes, regulations or ordinances.  The covenants and obligations of
Purchaser hereunder shall survive the Closing and any earlier termination of
this Agreement.

 

(f)            Compliance with Laws.  On and after the Closing Date, Purchaser
shall be responsible for complying with all laws, statutes, regulations,
guidelines, and orders as the same apply to the Deposits and Assets being
transferred, including, without limitation, any statutes involving the
escheatment of dormant accounts.

 

(g)         Data Processing – Closing.  Purchaser shall be responsible for
ensuring that any services necessary to consummate the transaction contemplated
hereby to be performed by the Purchaser or a third party on behalf of Purchaser,
such as a service provider, will be performed in a timely and professional
manner so that the contemplated transaction can be consummated in accordance
with the terms herein on or before the Closing Date.

 

7.2                               Purchaser’s Covenants Regarding Branch
Employees.  Purchaser agrees that it shall offer employment to the Branch
Employees in substantially the same positions that they currently occupy, at the
same level of compensation that they currently receive, and at the same location
where they are currently assigned.  After all Regulatory Approvals have been
obtained Seller will allow reasonable access to Branch Employees to discuss
offers of employment by Purchaser provided that such discussions do not
interfere with the Branch Employee’s performance of his or her duties as a
Branch Employee.  Purchaser hereby makes the following covenants to Seller with
respect to any Branch Employee hired.

 

(a)  Branch Employees hired by Purchaser shall be eligible to participate in
Purchaser’s employee benefit plans, fringe benefit plans, and arrangements on
the same basis as such plans and benefits exist and are offered to employees of
Purchaser with comparable positions subject only to the further provisions of
this Section 7.2;

 

18

--------------------------------------------------------------------------------


 

(b)  Branch Employees shall be immediately eligible to participate in
Purchaser’s medical and dental health benefit plans;

 

(c)  Any pre-existing condition clause in any of Purchaser’s health or
disability insurance plans shall not be applicable to Branch Employees or their
dependants;

 

(d)  Any co-pay or deductible amount incurred by a Branch Employee under
Seller’s health insurance coverage shall be treated as if incurred under the
Purchaser’s health insurance coverage for purposes of applying any maximums
thereunder; and

 

(e)  Purchaser shall credit Branch Employees for their length of service with
Seller, its predecessors, or its affiliates, for purposes of vesting and
eligibility (but not accrual of benefits) under all employee benefit plans
offered by Purchaser to employees in similar positions.

 

7.3                               Seller’s Covenants.  Seller hereby covenants
to Purchaser that, from the date hereof until the Closing Date or until
termination of this Agreement as provided herein, or such earlier or later times
as may be specified in this Agreement, it will do or cause the following to
occur:

 

(a)         Branch Access.  Seller shall use its reasonable efforts to furnish
Purchaser, its agents, or representatives reasonable access to, and permit
Purchaser to make or cause to be made such reasonable investigation of,
information and materials relating to the financial and physical condition of
the Branches as Purchaser reasonably deems necessary or advisable; provided,
further, that no action shall be required of Seller that would constitute a
breach of any obligation of confidentiality or privacy or that would reveal any
proprietary information, trade secrets, or marketing or strategic plans.

 

(b)         Insurance.  Seller shall maintain insurance in place for the
Branches as specified under the leases applicable to the Branch Premises.

 

(c)          Data Processing – Test Material.  Not later than  thirty (30) days
prior to Closing Date, provided the Closing Date is  not earlier than September
23, 2005, Seller shall provide Purchaser with applicable product functions, file
formats and a set of test tapes related to the accounts that will be transferred
to Purchaser hereunder.  The test files defined by the file formats shall be
extracts of current master files as they exist on the Seller’s system.  The
number of files to be produced by Seller shall be one version of test files 
Purchaser shall promptly return to Seller all such files.

 

(d)         Data Processing – Closing Date. No later than the Closing Date,
Seller shall produce the production file tapes and an electronic trial balance
of records of account containing the pertinent data and descriptive information
relating to the Deposit, Loan and Safe Deposit Box accounts being transferred
pursuant to this Agreement and provide such data and information to Purchaser. 
Except as otherwise provided above, Seller shall bear all normal and reasonable
costs and expenses relating to the performance of its obligations pursuant to
this paragraph.  Seller shall have no responsibility for the difference, if any,
between its methods of accrual of interest or other amounts payable with respect
to accounts and Purchaser’s methods of accrual of interest and other amounts
payable with respect to deposit, loan, and safety deposit accounts and business.

 

19

--------------------------------------------------------------------------------


 

(e)          Employee Training. During the period following receipt of all
Regulatory Approvals until the Closing Date, Seller shall cooperate with
Purchaser, at Purchaser’s sole cost and expense, in making Branch Employees
available at reasonable times for whatever program of training Purchaser deems
advisable; provided, however, that Purchaser shall conduct such training program
in a manner that does not materially interfere with or prevent the performance
of the normal duties and activities of such Branch Employees.

 

(f)  Equipment Installation. During the period following receipt of all
Regulatory Approvals until the Closing Date, Seller shall cooperate with and
permit Purchaser, at Purchaser’s option and sole cost and expense, to make
provision for the installation of teller equipment in the Branches; provided,
however, that Purchaser shall arrange installation at such times and in a manner
that does not significantly interfere with the normal business activities and
operation of the Branches.

 

(g)         IRA Documentation. Seller shall cooperate with Purchaser in securing
proper documentation of change in custodian for any IRA account that is included
in the Deposit liabilities of the Branches.

 

(h)         Preservation of Branch Value.  Seller will operate the Branches
prudently, consistent with its ordinary course of business and will take
appropriate measures consistent with prudent and past banking practices as
applied to the Branches to preserve the value of the Assets and Deposits which
are the subject of this Agreement.

 

(i)            Employee Retention.  Between the date of this Agreement and the
Closing Date, Seller will continue its normal employment practices in staffing
the Branches.  After the execution of this Agreement, Seller will: (i) use
commercially reasonable efforts to maintain the Branch Employees as employees of
Seller at the Branches, (ii) refrain from dissuading any Branch Employee from
accepting an offer of employment with Purchaser; and (iii) refrain from
recruiting Branch Employees for alternate positions with Seller.  For a period
of one (1) year beginning on the Closing Date, Seller shall not directly solicit
Branch Employees for employment by Seller.  Notwithstanding the foregoing,
nothing shall preclude Seller from hiring a Branch Employee (i) who has
responded to a solicitation for employment issued by Seller, its agents, or
representatives which solicitation is not directed specifically and solely to
Branch Employees or (ii) who has approached the Seller independently seeking out
employment by the Seller.

 

(j)            Interim Marketing.   For the period of time beginning with the
date of this Agreement and ending on the first anniversary of the Closing Date ,
Seller shall not (i) use any proprietary Customer list of the Deposits or
acquired Loans or other similar record of the holders of accounts that
constitute Deposits or borrowers of acquired Loans on the Closing Date, to
solicit deposits or to solicit loans of the type acquired pursuant to this
Agreement; or (ii) specifically target or solicit Customers for deposits or
loans of the type included in this Agreement (including mailings or
communications to Customers that offer Customers the option or alternative of
maintaining Deposits or Loans with Seller after the Closing Date), provided that
the restriction set forth in this section 7.3(j) shall not prohibit newspaper,
radio, television, internet, or other mass media or mailing advertisements, if
such advertisements are directed at the general public or Seller’s then existing
customers, and are not specifically  targeted or directed at the Deposit or Loan
Customers of the Branches.

 

20

--------------------------------------------------------------------------------


 

7.4                               Mutual Covenants.  Seller hereby covenants to
Purchaser and Purchaser hereby covenants to Seller, as follows:

 

(a)         Third Party Consents.  From the date hereof until the Closing Date,
each party shall cooperate fully in obtaining, and make all reasonable efforts
to obtain, any third party consents and approvals which are required to
consummate the transactions contemplated by this Agreement.

 

(b)         Continuing Reps and Warranties.  Each party shall use its best
efforts to ensure that its respective representations and warranties remain true
until the Closing Date.

 

(c)          Signage.  During the seven (7) day period immediately preceding the
Closing Date, Seller shall cooperate with any reasonable request of Purchaser
directed to accomplishing the installation of signage of Purchaser’s choosing at
the Branches prior to the Closing Date; provided, however, that (i) all such
installations shall be at the sole cost and expense of Purchaser, (ii) such
installations shall be performed in such a manner that does not interfere with
the normal business activities and operations of the Branches, (iii) all such
installed signage shall be covered in such a way as to be unreadable at all
times prior to the Closing Date and (iv) Purchaser shall at Purchaser’s sole
cost, be responsible  for obtaining all permits and consents required for the
installation of the new signage, including without limitation the consent of the
landlords of the Branches, and Seller shall cooperate with Purchaser in
connection with obtaining such consents and permits.  Not later than the
Effective Time, Seller shall, at its sole cost and expense, commence activities
directed to accomplishing the removal of all of Seller’s existing signage at the
Branches and will diligently pursue such activities in good faith so that such
removal may be effected by the Effective Time.

 

(d)               Information Access.  Except as otherwise set forth in this
Agreement, for a period of two (2) years following the Closing Date, Seller and
Purchaser mutually agree, subject to any limitations imposed by law, to provide
each other, upon written request, with reasonable access to, or copies of,
information and records relating to each Branch, including, without limitation,
Branch Employee and Customer files which are in the possession or control of
Purchaser or Seller, reasonably necessary to permit Seller or Purchaser or any
of their affiliates to comply with or contest any applicable legal, tax,
banking, accounting, or regulatory policies or requirements, any legal or
regulatory proceedings, or any inquiries by Customers or Branch Employees.

 

(e)          Confidentiality. Seller and Purchaser will cause their respective
directors, officers, employees, agents, and other authorized representatives to
hold in strict confidence, and not use or disclose to any other party without
the prior written consent of the other party, the proprietary business
procedures of the other party, the purchase price or terms, and/or the policies
or plans of the other party or any of its affiliates.  Seller and Purchaser
agree that the terms of this Agreement, including, but not limited to, the
financial terms relating to any transaction under this Agreement, are
confidential and, except as required by law (including the federal securities
laws), regulation, or administrative or court order, neither party shall
disclose, and shall prevent any other person not authorized in writing by the
other party from disclosing, any such confidential information without the prior
written consent of the other party.  Neither party is required to give such
consent to the other party.  Purchaser has entered into a Non-Disclosure
Agreement effective as of April 4, 2005, and such agreement shall remain in full
force and effect and shall

 

21

--------------------------------------------------------------------------------


 

survive the Closing.  In the event of a conflict between the terms of this
Section 7.4(e) and the Non-Disclosure Agreement, the Non-Disclosure Agreement
shall control solely with respect to the preservation of confidentiality.

 

(f)            Allocation of Consideration.  Purchaser and Seller agree that the
consideration payable hereunder on the Closing Date for the Assets, as the case
may be, shall be allocated among the Assets on the basis of an allocation to be
mutually agreed upon by Purchaser and Seller within thirty (30) days after the
Closing Date and that is consistent with Section 1060 of the Code.

 

(g)         Legal Actions and Claims.  Neither party shall take any action or
fail to take any action which would be the basis for a lawsuit involving the
transaction contemplated by this Agreement, if the effect of such lawsuit is
likely to be materially adverse to either party.

 

ARTICLE VIII

CONDITIONS PRECEDENT

 

8.1                               Conditions to Seller’s Obligations.  The
obligation of Seller to consummate the transactions contemplated hereby is
subject to the satisfaction, or the waiver by the Seller to the extent
permitted, of each of the following conditions at or prior to the Closing, as
such term is defined in Article IX.

 

(a)  Prior Regulatory and other Approvals and Consents.  All filings and
registrations with, and notifications to, all federal and state authorities
required for the consummation of the transactions contemplated hereby shall have
been made, all Regulatory Approvals shall have been received and shall be in
full force and effect, with no conditions or limitations, and all applicable
waiting periods shall have passed.  If required under the terms of the
applicable Lease, Seller shall have received the consent of the landlord to
assign the Lease to Purchaser, and said consent shall be in full force and
effect, with no conditions or limitations.

 

(b)  Representations and Warranties.  The representations and warranties of
Purchaser set forth in this Agreement shall be true and correct in all material
respects as of the Closing and the Closing Date with the same effect as though
all such representations and warranties had been made on and as of such time
(unless a different date is specifically indicated in such representations and
warranties), and Purchaser shall have delivered to Seller a certificate, dated
as of the Closing Date and signed by the President of Purchaser, to the effect
that this condition has been satisfied.

 

(c)  Covenants.  Each and all of the covenants and agreements of Purchaser to be
performed or complied with at or prior to the Closing pursuant to this Agreement
shall have been duly performed or complied with in all material respects by
Purchaser, or shall have been waived in accordance with the terms hereof, and
Purchaser shall have delivered to Seller a certificate, dated as of the Closing
Date and signed by the President of Purchaser, to the effect that this condition
has been satisfied.

 

(d)  No Proceeding or Prohibition.  At the time of the Closing, no court or
governmental or regulatory authority of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
judgment, decree, injunction or other order (whether temporary,

 

22

--------------------------------------------------------------------------------


 

preliminary or permanent) which is in effect to restrain, enjoin or prohibit, in
whole or in part, consummation of the transactions contemplated hereby or which
might result in rescission in connection with such transactions, and Purchaser
shall have delivered to Seller a certificate, dated as of the Closing Date and
signed by the President of Purchaser, to that effect.

 

8.2                               Conditions to Purchaser’s Obligation.  The
obligation of Purchaser to consummate the transactions contemplated hereby is
subject to the satisfaction, or the waiver by Purchaser to the extent permitted,
of each of the following conditions at or prior to the Closing, as such term is
defined in Article IX:

 

(a)  Prior Regulatory Approval.  All filings and registrations with, and
notifications to, all federal and state authorities required for consummation of
the transactions contemplated hereby and Purchaser’s operation of the Branches
shall have been made, all Regulatory Approvals shall have been received and
shall be in full force and effect, and all applicable waiting periods shall have
passed.  A Regulatory Approval will not be deemed to have been received by
Purchaser, and the condition to closing set forth in this Section 8.2(a) shall
not be deemed to have been met, if such Regulatory Approval shall have been
granted with the imposition of a condition which is deemed by both the Purchaser
and Seller, both acting reasonably, to be materially burdensome to Purchaser.
Purchaser shall not be permitted to waive the condition to Closing set forth in
this Section 8.2(a).

 

(b)  Representations and Warranties.  The representations and warranties of
Seller set forth in this Agreement shall be true and correct in all material
respects as of the Closing and the Closing Date with the same effect as though
all such representations and warranties had been made on and as of such time
(unless a different date is specifically indicated in such representations and
warranties), and Seller shall have delivered to Purchaser a certificate, dated
as of the Closing Date, to the effect that this condition has been satisfied.

 

(c)  Covenants.  Each and all of the covenants and agreements of Seller to be
performed or complied with at or prior to the Closing pursuant to this Agreement
shall have been duly performed or complied with in all material respects by
Seller, or shall have been waived in accordance with the terms hereof, and
Seller shall have delivered to Purchaser a certificate, dated as of the Closing
Date, to the effect that this condition has been satisfied.

 

(d)  No Proceeding or Prohibition.  On the Closing Date, no court or
governmental or regulatory authority of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
judgment, decree, injunction or other order (whether temporary, preliminary or
permanent) which is in effect to restrain, enjoin or prohibit consummation of
the transaction contemplated hereby or which might result in rescission in
connection with such transaction, and Seller shall have delivered to Purchaser a
certificate, dated as of the Closing Date, to that effect.

 

ARTICLE IX

CLOSING AND CLOSING OF ASSET AND DEPOSIT RECORDS

 

9.1                               Time and Place.  The consummation of the
transactions contemplated under this Agreement shall take place at the closing
(the “Closing”) on the Closing Date.  The Closing shall be held at

 

23

--------------------------------------------------------------------------------


 

the Seller’s offices located at Bridgeport Center, 850 Main Street, Bridgeport,
CT  or via courier or facsimile transmission as designated by Seller.  The
Closing will be deemed to have been consummated and final as of the Effective
Time.  All actions taken and documents delivered at the Closing will be deemed
to have been taken and executed simultaneously, and no action will be deemed
taken nor any document deemed delivered until all have been taken and
delivered.  Seller and Purchaser acknowledge that time is of the essence with
respect to consummating the transactions contemplated under this Agreement on or
before September 23, 2005.

 

9.2                               Updated Schedules.  At least five (5) days
prior to the Closing Date, Seller shall deliver to Purchaser the Updated
Schedule of Assets and the Updated Schedule of Deposits.  The Updated Schedule
of Assets shall be prepared by beginning with the Schedule of Assets, and
subtracting from it any Loan or Safe Deposit Box Account that was paid in full
and/or closed as of the Estimation Date, and adding to it (i) any Loan or Safe
Deposit Account opened at the Branch prior to or on the Estimation Date, (ii)
the amount of Cash in Hand, and (iii) any other asset or assets as may have been
mutually agreed upon in writing by Seller and Purchaser.  The Updated Schedule
of Deposits shall be prepared by beginning with the Schedule of Deposits, and
then (a) subtracting from it any Deposit Account that was closed on or before
the Estimation Date, (b) adding to it (i) any deposit account opened at the
Branch prior to or on the Estimation Date (provided, however, that any deposit
opened at the Branch after the date of this Agreement but prior to the Effective
Time which is opened by a customer of the Seller or any of its affiliates who
(I) is not a Customer, and (II) does not have a primary relationship with the
Seller at another branch or office of Seller or its affiliates in the Seller’s
sole and exclusive discretion, shall be included in the Deposits transferred to
the Purchaser), and (ii) any other Deposits as may have been mutually agreed
upon in writing by Seller and Purchaser, and (c) appropriately adjusting the
balances for the Deposits Accounts listed on the Schedule of Deposits, or the
Updated Schedule of Deposits, as the case may be.  The balances reflected on the
Updated Schedules of Assets and Updated Schedule of Deposits will show the
balances and/or value, as of the Estimation Date.

 

9.3                               Interim Closing Statement.  At least three (3)
days prior to the Closing Date, Seller shall deliver to Purchaser the Interim
Closing Statement in substantially the form attached hereto as Exhibit C.  The
Interim Closing Statement shall be based upon the information contained in the
Updated Schedule of Assets and the Updated Schedule of Deposits, and shall be
used to calculate the Payment due from Seller to Purchaser on the Closing Date.

 

9.4                               Closing.  On or before the Closing Date the
parties shall deliver and exchange the Closing Documents as required pursuant to
this Agreement.  Seller shall deliver to Purchaser the following documents in
addition to any other documents which Purchaser has identified to Seller at a
reasonable time prior to the Closing Date that are necessary or reasonably
advisable in order to consummate the transaction contemplated by this Agreement:

(a)  Seller’s Certificate(s)

(b)  Bill of Sale in substantially the form attached hereto as Exhibit D.

(c)   Assignment of Loans

(d)   Assignment and Assumption of Lease for each Branch and any closing
documents specified  therein

 

24

--------------------------------------------------------------------------------


 

Purchaser shall deliver to Seller the Purchaser’s Certificate as well as any
other documents which Seller has identified to Purchaser at a reasonable time
prior to the Closing Date that are necessary or reasonably advisable in order to
consummate the transaction contemplated by this Agreement.

 

9.5                               Assets Delivered.  On or before the Closing
Date, Seller shall deliver to Purchaser (i) such of the Assets as shall be
capable of physical delivery, (ii) such of the files, records, and documents (in
whatever medium then maintained by Seller pertaining to the Assets and the
Deposits as exist and are available) which Seller is required to deliver to
Purchaser according to the terms of this Agreement, (iii) the Safe Deposit
Boxes, the keys thereto and the contents thereof, and (iv) all Safe Deposit Box
agreements and other documents pertaining to the safe deposit business as
conducted at the Branches.

 

9.6                               Closing of Asset Records.  In accordance with
Section 4.1, the Seller assigns, transfers, conveys, and delivers to the
Purchaser the following records pertaining to the Assets of the Seller sold to
the Purchaser under this Agreement:

(a)                                  Loan and collateral records and credit
files and other documents;

(b)                                 Records, including signature cards, related
to Safe Deposit Boxes purchased;

(c)                                  Any user manuals, instructions or
warranties for the equipment being transferred which Seller has in its readily
available files.

 

9.7                               Loan Documentation. On or before the Closing
Date, or as soon thereafter as practicable, Seller shall deliver to Purchaser
all appropriate files related to the Loans that Seller retains in original paper
form as maintained at the Branches.  From and after the Closing Date, Seller
shall promptly deliver upon Purchaser’s reasonable request from time to time at
Purchaser’s reasonable expense any additional Loan information that Seller has
retained in its possession in electronic form (e.g., microfiche or magnetic
tape).

 

9.8                               Closing of Deposit Records. On or before the
Closing Date, Seller shall assign, transfer, convey, and deliver to the
Purchaser the following records pertaining to the Deposit liabilities of the
Seller assumed by the Purchaser under this Agreement which records may at
Seller’s option, be delivered in either electronic or paper form :

(a)                                  signature cards,  contracts between the
Seller and its depositors and records of similar characters;

(b)                                 passbooks of Depositors held by the Seller,
deposit slips, cancelled checks, and  ATM withdrawal orders representing charges
to accounts of Depositors;

 

9.9                               Purchase Price. The Total Purchase Price for
the Assets and Deposits purchased and assumed pursuant to this Agreement shall
be the sum of: (a) the product of fourteen percent (14%) times the Total
Deposits as stated in the Updated Schedule of Deposits, and (b) the Book Value
of the Miscellaneous Assets, as they appear on the Updated Schedule of Assets,
if any; and (c) the aggregated balance plus accrued interest on the Loans to and
including the Closing Date, appearing on the Updated Schedule of Assets.  The
Total Price Purchase shall be adjusted as provided in Article X hereof.

 

9.10                        Earnest Money.  On or before 12:00 p.m. on the first
Business Day following the date on which this Agreement is executed by both
parties, Purchaser shall deliver to Seller an “Earnest Money Deposit” by wire
transfer to such deposit account as has been designated by Seller to Purchaser
in writing,

 

25

--------------------------------------------------------------------------------


 

and if no such deposit account has been designated to Purchaser, the Earnest
Money Deposit shall be delivered by Purchaser to Seller at its offices located
at 850 Main Street, Bridgeport, CT, on or before 12:00 noon on the date such
Earnest Money Deposit is due.   The amount of the Earnest Money Deposit shall be
equal to three percent (3%) of the Total Deposits as listed on the Schedule of
Deposits.  The Earnest Money Deposit shall earn interest at the highest posted
rate of interest that Seller pays on its retail money market accounts.  The
Earnest Money Deposit shall be returned to Purchaser by Seller if this Agreement
is terminated for any reason other than:

(a)                                  by Seller pursuant to Section 12.1(e)
hereof;

(b)                                 by Purchaser pursuant to Section 12.1(h)
hereof;

(c)                                  by Seller pursuant to Section 12.1(a)
hereof if the transaction has not been consummated on or before December 31,
2005 because of Purchaser’s failure to perform or observe in any material
respect its covenants or agreements set forth herein; or

(d)                                 due to the failure of the Purchaser to
obtain all of the necessary Regulatory Approvals if Purchaser has failed to
perform all of its obligations hereunder relating to obtaining the Regulatory
Approvals.

 

9.11                        Payment.  On the Closing Date, Purchaser agrees to
pay to Seller the balance of the Total Purchase Price outstanding and Seller
agrees to pay to Purchaser the amount of the Deposit liabilites.  Purchaser and
Seller agree that this shall be done by Seller’s transfer of funds to Purchaser
in an amount equal the “Funds Due to Purchaser” on the Closing Date which shall
be equal to A minus the Sum of B + C + D + E where

 

A =

The aggregate balance of the Deposits, including accrued interest to and
including the Closing Date, appearing on the Updated Schedule of Deposits

 

 

B =

The earned share of the Safe Deposit Box Account fees which had not been paid at
the time of the Closing minus the unearned share of any Safe Deposit Account
fees paid to Seller for any portion of the term of the rental agreement for the
Safe Deposit Boxes occurring on and after the Closing Date, as such amounts
appear on the Updated Schedule of Assets.

 

 

C =

The balance of the Total Purchase Price, which shall be equal to the Total
Purchase Price calculated pursuant to Section 9.9 minus the sum of the Earnest
Money Deposit paid plus any interest earned thereon pursuant to Section 9.10
hereof.

 

 

D =

The balance due at Closing including adjustments as provided pursuant to the
terms of the Assignment and Assumption of Lease Agreement for each Branch, which
shall include adjustments for rents, security deposits or other sums, if any,
prepaid by Seller and the appropriate adjustments for real and personal property
taxes, oil, water and other utilities, if any, associated with each Branch.

 

 

E =

Cash on Hand in each Branch.

 

9.12                        Wire Closing of Payment.  On or before 3:00 p.m.
Eastern Standard Time on the Closing Date, Seller shall deliver to Purchaser by
wire transfer to such deposit account as has been designated by

 

26

--------------------------------------------------------------------------------


 

Purchaser to Seller in writing delivered to Seller on or before the Closing
Date, the Funds Due to Purchaser pursuant to Section 9.11.

 

9.13                        Data Processing. All tasks and obligations
concerning the provision of data processing services to or for the Branches
after the Effective Time shall be performed solely and exclusively by
Purchaser.  Purchaser acknowledges its assumption of all such tasks and
obligations, and further acknowledges that any delay, failure, or inability on
its part to perform such tasks or to comply with such obligations, except as and
to the extent attributable to any delay, failure, or inability on the part of
Seller in performing those tasks or complying with those obligations
specifically set forth in Section 7.3, shall not result in any liability or
obligation of Seller and shall not affect any of the rights of Seller under this
Agreement.

 

ARTICLE X

ADJUSTMENTS

 

10.1                        Final Schedules.  On or before the date that is
three (3) Business Days before the Settlement Date, Seller shall deliver to
Purchaser the Final Schedule of Deposits and the Final Schedule of Assets.

 

10.2                        Payment and Closing on Settlement Date.  On or
before 12:00 noon on the Settlement Date, Purchaser agrees to cause to be paid
to the Seller, or the Seller, agrees to pay to the Purchaser, as the case may
be, a payment in an amount which reflects net adjustments made on account of
differences between the payments paid on the Closing Date based upon the Updated
Schedule of Deposits and the Updated Schedule of Assets and the net payment due
pursuant to this Agreement based upon the Final Schedule of Deposits and the
Final Schedule of Assets.

 

10.3                        Interest.  Any amounts paid on the Settlement Date
under Section 10.2 shall bear interest from and including the Closing Date to
and including the day preceding the Settlement Date.  The interest rate for the
period for net balances due either party shall be a rate equal to the equivalent
coupon issue yield on twenty-six (26)-week United States Treasury Bills in
effect as of the Closing Date as published in The Wall Street Journal, New York
edition; provided, that if no such equivalent coupon issue yield is available as
of the Closing Date, the equivalent coupon issue yield for such Treasury Bills
most recently published in The Wall Street Journal, New York edition prior to
the Closing Date shall be used.

 

ARTICLE XI

CONTINUING COOPERATION

 

11.1                        General Matters.  The parties hereto agree that they
will, in good faith and with commercially reasonable efforts, cooperate with
each other to carry out the transactions contemplated by this Agreement and
effect the purpose hereof.

 

11.2                        Cooperation in Transaction.  Purchaser and Seller
shall use commercially reasonable  efforts to cooperate with each other in
assuring an orderly transition of ownership of the Assets and

 

27

--------------------------------------------------------------------------------


 

responsibility for the Deposit Account liabilities for a period of thirty (30)
days following the Closing Date, or such longer period as may be specified in
this Agreement with respect to specific re-transfers.

 

11.3                        Claims and Suits.  Seller shall have the right, in
its discretion, to (i) intervene or participate in the defense or settlement of
any claims or suit against Purchaser with respect to which Seller has
indemnified Purchaser, in the same manner and to the same extent as provided in
the indemnity provisions of this Agreement, and (ii) intervene or participate in
the defense or settlement of any claim or suit against Purchaser with respect to
any liability assumed which claim or suit may result in a loss to Seller arising
out of or related to this Agreement, or have existed against Seller on or before
the Closing Date.  Exercise by Seller of any rights hereunder shall not release
Purchaser with respect to any of its obligations under this Agreement.

 

11.4                        Preservation of Records.  Seller and Purchaser
hereby agrees that each shall preserve and maintain for the joint benefit of
Seller and Purchaser, all Records of which it has custody for the retention
periods required pursuant to Connecticut law and any other relevant law or
regulation.

 

11.5                        Access to Records.  Except as otherwise set forth in
this Agreement, Seller and Purchaser mutually agree, subject to any limitations
imposed by law, to provide each other as soon as practicable after receiving a
written request, with reasonable access to, or copies of Records relating to the
Branch, including, without limitation, Customer files which are in the
possession or control of Purchaser or Seller and are reasonably necessary to
permit Seller or Purchaser or any of their affiliates to comply with or contest
any applicable legal, tax, banking, accounting, or regulatory policies or
requirements, any legal or regulatory proceedings, or Customer inquiries or
claims.  Furthermore, Seller and Purchaser agree that they shall provide timely
notice to the other party in writing of any pending or proposed tax audits (with
copies of all relevant correspondence received from any taxing authority in
connection with any tax audit or information request) or assessments for taxable
periods for which the other party may have a liability.  The party requesting
assistance or cooperation shall bear the other party’s reasonable and
out-of-pocket expenses in complying with such request to the extent that those
expenses are attributable to fees and other costs of unaffiliated third-party
providers.

 

ARTICLE XII

TERMINATION

 

12.1                        Methods of Termination. This Agreement may be
terminated in any of the following ways:

 

(a)               By either Purchaser or Seller, in writing, if the transaction
has not been consummated on or before December 31, 2005, time being of the
essence, unless the failure of the Closing to occur by such date shall be due to
the failure of the party seeking to terminate this Agreement to perform or
observe in any material respect the covenants and agreements of such party as
set forth herein;

 

(b)               At any time prior to the Closing Date by the mutual consent in
writing of Purchaser and Seller;

 

28

--------------------------------------------------------------------------------


 

(c)                By Purchaser in writing if and when, at any time prior to the
Closing Date, any condition of Purchaser’s obligations set forth in this
Agreement becomes (in the opinion of both Seller and Purchaser) incapable of
being fulfilled and such condition has not been waived by Purchaser;

 

(d)               By Seller in writing if and when, at any time prior to the
Closing Date, any condition of  Seller’s  obligations set forth in this
Agreement becomes (in the opinion of both Purchaser and Seller) incapable of
being fulfilled and such condition has not been waived by Seller;

 

(e)                At any time prior to the Closing Date by Purchaser or Seller
in writing if the other party continues to be in breach of any material
representation and warranty as if such representation and warranty had been made
on and as of the date of the notice of breach thereof unless a different time is
specified in any such representation and warranty (excluding any representations
and warranties made in Section 6.9 hereof) or covenant made by the breaching
party in this Agreement in any material respect, and such breach has not been
cured within twenty (20) days after the giving of written notice to the
breaching party of such breach;

 

(f)                  By Seller in writing at any time after any applicable
regulatory authority has either (i) denied approval of any application of
Purchaser or Seller seeking approval of the transaction contemplated hereby, in
whole or in part, or (ii) failed to act on any application in a timely manner
such that Seller and Purchaser both reasonably believe that Purchaser will not
be able to consummate the transaction on or before December 31, 2005; provided
however, that Seller shall not have the right to terminate this Agreement if
such denial or request or recommendation for withdrawal shall be due to the
failure of Seller to perform or observe in any material respect the covenants
and agreements of such party as set forth herein;

 

(g)               By Seller in the event that there is pending litigation
against Seller with respect to the transactions contemplated by this Agreement
which as determined by the mutual agreement of both parties acting reasonably is
likely to result in materially adverse consequences to Seller if Seller does not
terminate the Agreement; or

 

(h)               By Purchaser in the event there is pending litigation against
Purchaser with respect to the transactions contemplated by this Agreement which
as determined by the mutual agreement of both parties acting reasonably is
likely to result in materially adverse consequences to Purchaser if Purchaser
does not terminate the Agreement.

 

12.2                        Effect of Termination.  Except as otherwise
specifically provided in this Agreement, in the event of termination of this
Agreement pursuant to this Article XII, neither Purchaser nor Seller nor their
respective officers, directors, or agents shall have any liability or obligation
to the other under this Agreement except (i) liabilities and obligations arising
from Sections 13.3 and 13.4 of this Agreement, (ii) liabilities arising from the
failure of timely satisfaction of conditions precedent to the obligations of a
party to the extent that such failure of timely satisfaction is attributable to
the actions or inactions of such party, (iii) liabilities under the
Non-Disclosure Agreement and confidentiality provision of this Agreement, (iv)
liabilities and obligations arising from any material breach of any provision of
this Agreement occurring prior to the termination hereof, and (v) as otherwise
expressly  provided herein.

 

29

--------------------------------------------------------------------------------


 

ARTICLE XIII

DAMAGES AND REMEDIES

 

13.1                        Remedies Upon Default.  Unless stated otherwise
herein, in the event of a breach by the Seller or Purchaser of any of the
covenants and agreements contained in this Agreement, to which the other party
has not consented, the nondefaulting party shall be entitled to one or more of
the following remedies, in addition to any other remedy provided for as a matter
of law, and to the extent such remedies are not by their nature exclusive:  (i)
to collect through an action at law any damages sustained by the nondefaulting
party in excess of canceled payments; and (ii) to obtain as appropriate, and
without the necessity of showing actual damages (A) an injunction against the
continuation of any such breach; or (B) specific performance of any negative
covenant of the nondefaulting party, it being agreed by the parties that money
damages alone for such defaults would be inadequate.

 

13.2                        Notices of Default.  Each of Seller and Purchaser
shall promptly give written notice to the other upon becoming aware of the
impending or threatened occurrence of any event which could reasonably be
expected to cause or constitute a breach of any of their respective
representations, warranties, covenants, or agreements contained in this
Agreement.

 

13.3                        Indemnification by Both Parties.  Seller and
Purchaser agree to indemnify and hold harmless each other, their officers,
directors, employees, agents, and related entities from any and all claims,
liabilities, expenses (including without limitation attorney’s fees), and losses
arising out of or incurred in connection with the breach of this Agreement or
any misrepresentation made in this Agreement by Seller or Purchaser or any of
their Representatives.  This indemnification shall survive the termination or
expiration of this Agreement or the Closing.

 

13.4A               Indemnification by Purchaser.  From and after the Closing
Date, Purchaser shall indemnify, hold harmless and defend Seller from and
against all claims, losses, liabilities, demands and obligations, including
without limitation reasonable attorneys’ fees and operating expenses which
Seller may receive, suffer, or incur in connection with (i) any losses incurred
by Seller related to Seller’s compliance with instructions from Purchaser made
pursuant to this Agreement and not related to any gross negligence or
malfeasance on the part of Seller and (ii) operations and transactions occurring
on or after the Effective Time and which involve Assets transferred and/or
Deposits and any other obligations and liabilities assumed pursuant to this
Agreement or any other document signed in connection with the purchase
contemplated hereby.  The obligations of Purchaser under this Section shall be
contingent upon Seller giving Purchaser written notice (i) of the receipt by
Seller of any process and/or pleadings in or relating to any actions, suits or
proceedings of the kinds described in this Section, including copies thereof,
and (ii) of the assertion of any claim or demand relating to the Assets
transferred to and/or the Assumed Deposits or Loans and the other obligations
and liabilities assumed by Purchaser on or after the Closing.  Purchaser shall
have the right to take over Seller’s defense in any such actions, suits, or
proceedings through counsel selected by Purchaser provided the counsel is
qualified to handle such matters, to compromise and/or settle the same and to
prosecute any available appeals or review of any adverse judgment or ruling that
may be entered therein.  Purchaser shall use best efforts to get Seller removed
from any such case or action as soon as possible.  Purchaser and/or its attorney
shall not take any action in connection with any such claim or sale which would
injure Seller’s reputation.  The covenants and

 

30

--------------------------------------------------------------------------------


 

obligations of Purchaser under this Section 13.4A  shall survive the Closing or
any earlier termination of this Agreement.

 

13.4B                         Indemnification by Seller.  From and after the
Closing Date, Seller shall indemnify, hold harmless and defend Purchaser from
and against all claims, losses, liabilities, demands and obligations, including
without limitation reasonable attorneys’ fees and operating expenses which
Purchaser may receive, suffer, or incur in connection with (i) any losses
incurred by Purchaser related to Purchaser’s compliance with instructions from
Seller made pursuant to this Agreement and not related to any gross negligence
or malfeasance on the part of Purchaser and (ii) operations and transactions
occurring before the Effective Time and which involve Assets transferred and/or
Deposits and any other obligations and liabilities assumed pursuant to this
Agreement or any other document signed in connection with the purchase
contemplated hereby.  The obligations of Seller under this Section shall be
contingent upon Purchaser giving Seller written notice (i) of the receipt by
Purchaser of any process and/or pleadings in or relating to any actions, suits
or proceedings of the kinds described in this Section, including copies thereof,
and (ii) of the assertion of any claim or demand relating to the Assets
transferred to and/or the Assumed Deposits or Loans and the other obligations
and liabilities assumed by Seller on or after the Closing.  Seller shall have
the right to take over Purchaser’s defense in any such actions, suits, or
proceedings through counsel selected by Seller provided the counsel is qualified
to handle such matters, to compromise and/or settle the same and to prosecute
any available appeals or review of any adverse judgment or ruling that may be
entered therein.  Seller shall use best efforts to get Purchaser removed from
any such case or action as soon as possible.  Seller and/or its attorney shall
not take any action in connection with any such claim or sale which would injure
Purchaser’s reputation.  The covenants and obligations of Seller under this
Section 13.4B shall survive the Closing or any earlier termination of this
Agreement.

 

13.5                        Attorneys Fees and Costs.  If it is determined in a
judicial proceeding that either party has failed under any provision of this
Agreement, and if either party will employ attorneys or incur other expenses for
the enforcement, performance, or observance of the terms of this Agreement, then
the prevailing party, to the extent permitted by law, shall be entitiled to
recover reasonable attorneys’ fees and other out-of-pocket expenses from the
other party, which fees shall be in addition to any other relief which may be
awarded.

 

ARTICLE XIV

MISCELLANEOUS PROVISIONS

 

14.1                        Entire Agreement.  This Agreement, the schedules and
exhibits hereto, and the Non-Disclosure Agreement constitute the entire
agreement and understanding of the parties with respect to the matters and
transactions contemplated thereby and supersede any prior agreements and
understandings between the parties, oral or written, with respect to the matters
and transactions contemplated herein.

 

14.2                        Assignment and Modification.  This Agreement cannot
be assigned, pledged, or hypothecated by the Purchaser to a third party without
the prior written consent of the Seller, which shall be in Seller’s sole
discretion.  Neither this Agreement nor any term hereof may be changed, waived,
discharged, or terminated orally, but only by an instrument in writing, signed
by the party against whom enforcement of the change, waiver, discharge, or
termination is sought.

 

31

--------------------------------------------------------------------------------


 

14.3                        Public Announcements.  Except to the extent required
otherwise by law, with respect to which Purchaser and Seller may act upon the
advice of their respective legal counsel, neither Purchaser nor Seller shall
issue any press release or otherwise make any public statement with respect to
this Agreement or any of the transitions contemplated hereby prior to the
Closing Date without obtaining the consent to or the approval thereof from the
other party, which consent or approval shall not be unreasonably withheld.

 

14.4                        Successor and Assigns.  All terms and conditions of
this Agreement shall be binding on the successors and assigns of Seller and
Purchaser.  Except as otherwise specifically provided in this Agreement, nothing
expressed or referred to in this Agreement is intended or shall be construed to
give any person other than Seller and Purchaser any legal or equitable right,
remedy, or claim under or in respect of this Agreement or any provision
contained herein, it being the intention of the parties hereto that this
Agreement, the obligations and statements of responsibilities hereunder, and all
other conditions and provisions hereof are for the sole and exclusive benefit of
Seller and Purchaser and for the benefit of no other person.

 

14.5                        Manner of Payment.  All payments due under this
Agreement shall be in lawful money of the United States of America in
immediately available funds as each party hereto may specify to the other party.

 

14.6                        Notice.  Any notice, request, demand, consent,
approval, or other communication to any party hereto shall be effective when
received and shall be given in writing, and delivered in person against receipt
therefor, or sent by certified mail, postage prepaid, courier service, or
facsimile transmission at its address set forth below or at such other address
as it shall hereafter furnish in writing to the other party.  All such notices
and other communications shall be deemed given on the date received by the
addressee.

 

SELLER

 

People’s Bank

850 Main Street

Bridgeport, CT  06604

Attention:                 Robert R. D’Amore
Executive Vice President

 

With a copy to:

William T. Kosturko

 

Executive Vice President and General Counsel

 

 

Facsimile Number:

(203) 338-3600

 

Attention: Robert R. D’Amore

 

32

--------------------------------------------------------------------------------


 

PURCHASER

 

Putnam Savings Bank

40 Main Street

Putnam, CT, 06260

 

Attention:  Robert G. Cocks, Jr.
President and Chief Executive Officer

 

Facsimile Number:  (203) 963-0821

 

With a copy to:             Eric Luse, Esq.

Luse Gorman Pomerenk & Schick, P.C.

5335 Wisconsin Ave, NW, Suite 400

Washington, D.C. 20015

 

Facsimile Number:  (202) 362-2902

 

14.7                        Counterparts; Facsimile.  This Agreement may be
executed in one or more counterparts, each of which when so executed and
delivered, shall be deemed an original, but all of which taken together shall
constitute one and the same instrument even though different parties may have
signed different counterparts and no counterpart has been signed by all of the
parties.  Signatures transmitted by facsimile to the facsimile number set forth
in Section 14.6 or other number provded in writing by one party to the other
shall have the same effect as an original signature.

 

14.8                        Governing Law. This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
law of the State of Connecticut.

 

14.9                        Reproduction of Documents.  This Agreement and all
documents relating thereto, including, without limitation, (i) consent, waivers,
and modifications which may hereafter be executed, (ii) documents received by
any party at the Closing, and (iii) financial statements, certificates, and
other information previously or hereafter furnished, may be reproduced by any
photographic, photostatic, microfilm, micro-card, or miniature photographic or
other similar process.  The parties agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a party in the regular course of business, and that any
enlargement, facsimile, or further reproduction of such reproduction shall
likewise be admissible in evidence.

 

14.10                 Waiver.  Seller and Purchaser may waive their respective
rights, powers, or privileges under this Agreement; provided, that such waiver
shall be in writing; and further provided, that no failure or delay on the part
of Seller or Purchaser to exercise any right, power, or privilege under this
Agreement shall operate as a waiver thereof, nor will any single or partial
exercise of any power or privilege under this Agreement preclude any other or
further exercise thereof or the exercise of any other right, power, or

 

33

--------------------------------------------------------------------------------


 

privilege by Seller, or Purchaser under this Agreement, nor will any such waiver
operate or be construed as a future waiver of such right, power, or privilege
under this Agreement.

 

14.11                 Costs, Fees and Expenses.  Except as otherwise
specifically provided herein, each party hereto agrees to pay all costs, fees,
and expenses which it has incurred in connection with or incidental to the
matters contained in this Agreement, including without limitation any fees and
disbursements to its accountants and counsel; provided, that Purchaser shall pay
all fees, costs and expenses  incurred in connection with the transfer to it of
any assets, liabilities, or obligations hereunder.

 

14.12                 Severability.  If any provision of this Agreement is
invalid or unenforceable then, to the extent possible, all of the remaining
provisions of this Agreement shall remain in full force and effect and shall be
binding upon the parties hereto.

 

14.13                 Headings.  The headings and subheadings of the Table of
Contents, Articles and Sections contained in this Agreement, except the terms
identified for definition in Article I and elsewhere in this Agreement, are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or any provision hereof.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the date first above written.

 

SELLER:

 

 

 

PEOPLE’S BANK

Attest:

 

 

 

 

By:

 /s/ Philip R. Sherringham

 

/s/ Kathy A. Johnson

 

 

 Philip R. Sherringham

 

 

 Executive Vice President and

 

 

 Chief Financial Officer

 

 

 

PURCHASER:

 

 

 

PUTNAM SAVINGS BANK

Attest:

 

 

 

 

By:

 /s/ Robert G. Cocks, Jr.

 

/s/ Barbara L. McGarry

 

 

 Robert G. Cocks, Jr.

 

 

 President and CEO

 

 

34

--------------------------------------------------------------------------------


 

Exhibit A

Form of Assignment and Assumption of Lease Agreement

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT (this “Assignment”) is made as
of the [ CLOSING DAY ] day of [ CLOSING MONTH ], 2005, by and between People’s
Bank, having an address at 850 Main Street, Bridgeport, CT 06604 (the
“Assignor”) and  [ PURCHASER’S NAME ], having an address at [ PURCHASER’S
ADDRESS ] (the “Assignee”).

 

WHEREAS, Assignor and Assignee have entered in a Purchase and Assumption
Agreement Concerning the Griswold, Ledyard, and Plainfield Branches dated [
AGREEMENT DATE  ] (the “P&A Agreement”) pursuant to which Assignee has agreed,
among other things to purchase certain of Assignor’s branches; and

 

WHEREAS, in connection with the P&A Agreement, Assignor has agreed to sell to
Assignee and Assignee has agreed to buy from Assignor the leasehold interest in
the demised premises located at [                BRANCH LOCATION          ],
Connecticut (the “Premises”) under that certain Lease Agreement (“Lease”), dated
[  LEASE DATE  ] between Assignor, as tenant, and [  LESSOR NAME  ] (the
“Landlord”).  The Premises are more particularly described in the Lease and in
that certain Memorandum of Lease dated                    and recorded in Volume
                  , Page              of the                          Land
Records, and

 

NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Assignor and Assignee agree as follows:

 

1.                                       Effective as of
                               (the “Effective Date”), Assignor hereby sells,
transfers, assigns, delivers, and conveys to Assignee all of the right, title
and interest of Assignor in and to the Lease.

 

2.                                       Assignee hereby accepts all of the
right, title, and interest of Assignor in and to the Lease and assumes all of
the obligations of the tenant under the Lease from and after the Effective Date
with the same force and effect as if Assignee had executed the Lease as the
tenant.

 

3.                                       As of the Effective Date, Assignee
hereby agrees to and accepts such assignment and, in addition, expressly assumes
and agrees to keep, perform, and fulfill all of the terms, covenants,
obligations, and conditions required to be kept, performed, and fulfilled by the
Assignor under or with respect to the Lease which arise or accrue on or after
the Effective Time.  Assignee shall not commit a breach under the Lease or take
any action, or fail to take any action, if doing the same would constitute a
default under the Lease.

 

4.                                       Assignor shall indemnify and hold
Assignee harmless from and against any and all damages, claims, liabilities,
costs (including reasonable attorney’s fees), expenses and causes of action
which may arise and accrue from or under the Lease and that are attributable to
periods of time prior to the Effective Date, regardless of when same are
discovered or asserted or which may arise or accrue out of a breach of this
Assignment by Assignor.  Assignee shall indemnify and hold Assignor harmless
from and against any and all damages, claims, liabilities, costs (including
reasonable attorney’s fees and any expenses or costs incurred by Assignor to
cure any default by Assignee under the Lease), expenses and causes of action
which may arise and accrue from or under the Lease and that that are
attributable to periods of time on or after the Effective Date, regardless of
when same are discovered or asserted or which may arise and accrue from a breach
of this Assignment by Assignee.  These indemnifications shall survive the
termination or expiration of this Assignment.

 

5.                                       Assignee shall immediately notify
Assignor of any breaches on the part of the Landlord or Assignee, itself, under
the terms of the Lease.  Assignee shall have the right, but not the obligation,
to cure any default under the Lease by Assignee, and Assignee shall immediately
reimburse Assignor for any expenses (including without limitation attorney’s
fees) incurred in connection therewith.

 

35

--------------------------------------------------------------------------------


 

6.                                       This Assignment shall be binding on and
inure to the benefit of the parties hereto, their successors and assigns.

 

7.                                       This Assignment may be executed in
multiple counterparts, each of which shall be deemed an original but together
shall constitute the same instrument.

 

8.                                       This Assignment has been executed and
delivered in State of Connecticut and shall be construed and enforced in
accordance with and governed by the laws of such state.

 

9.                                       If any provision of this Agreement is
invalid or unenforceable then, to the extent possible, all of the remaining
provisions of this Agreement shall remain in full force and effect and shall be
binding upon the parties hereto.

 

10.                                 Each party agrees to execute and deliver
such other assignments, endorsements, documents, agreements, and instruments and
to take or cause to be taken such further actions as may be necessary, or as any
other party may reasonably request, in order to effectuate or consummate the
transactions contemplated hereby.

 

11.                                 Each party may waive their respective
rights, powers, or privileges under this Assignment; provided, that such waiver
shall be in writing; and further provided, that no failure or delay on the part
of a party to exercise any right, power, or privilege under this Assignment
shall operate as a waiver thereof, nor will any single or partial exercise of
any power or privilege under this Assignment preclude any other or further
exercise thereof or the exercise of any other right, power, or privilege by a
party under this Agreement, nor will any such waiver operate or be construed as
a future waiver of such right, power, or privilege under this Assignment.

 

12.                                 This Agreement may not be changed, modified,
discharged or terminated orally or in any other manner than by an agreement in
writing signed by the parties hereto or their respective successors and assigns.

 

IN WITNESS WHEREOF, Assignor has caused this Assignment to be duly executed
under seal as of the day and year first above written.

 

 

 

ASSIGNOR:

 

 

 

Witness:

 

PEOPLE’S BANK

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

Witness:

 

[ PURCHASER’S NAME ]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

36

--------------------------------------------------------------------------------


 

STATE OF CONNECTICUT

)

 

 

)

ss. Bridgeport

COUNTY OF FAIRFIELD

)

 

 

 

Personally appeared                      , duly authorized
                                 of People’s Bank, Signer and Sealer of the
foregoing instrument, who acknowledged the same to be his/her free act and deed,
and the free act and deed of said bank, before me on this
                             day of                   , 2005.

 

 

 

 

 

Commissioner of the Superior

 

Court/Notary Public

 

 

STATE OF CONNECTICUT

)

 

)ss.

COUNTY OF

)

 

 

Personally appeared                      , duly authorized
                             of Putnam Savings Bank, Signer and Sealer of the
foregoing instrument, who acknowledged the same to be his/her free act and deed,
and the free act and deed of said bank, before me on this
                             day of                   , 2005.

 

 

 

 

 

 

Commissioner of the Superior

 

Court/Notary Public

 

37

--------------------------------------------------------------------------------


 

Exhibit B

Form of Assignment of Loans

 

 

ASSIGNMENT

 

PEOPLE’S BANK (“Seller”) for value received and pursuant to the terms and
conditions of that certain Purchase and Assumption Agreement concerning the
Griswold,  Ledyard, and Plainfield Branches, between the Seller and
[        PURCHASER’S NAME         ] (“Buyer”) dated as of [   AGREEMENT DATE   ]
(the “Agreement”), does hereby sell, assign, transfer, convey, and deliver to
Purchaser, its successors and assigns, effective as of 5:00 p.m. on [  CLOSING
DATE   ] (the “Effective Time), all right, title, and interest of Seller in and
to the Personal Credit Lines, Collateral Loans, and Business Credit Lines as set
forth in the Schedule of Assets attached hereto as Schedule I.  This Assignment
is made without representations or warranties except as expressly set forth in
the Agreement and subject to the terms and conditions of the Agreement.

 

Executed as of the                                                         day
of                           , 2005

 

 

 

PEOPLE’S BANK

 

 

 

 

 

By:

 

 

 

 

 

Philip R. Sherringham

 

Its:

Executive Vice President and

 

 

Chief Financial Officer

 

38

--------------------------------------------------------------------------------


 

Exhibit C

Form of Interim Closing Statement

 

PEOPLE’S BANK BRANCH SALE

GRISWOLD, LEDYARD, AND PLAINFIELD BRANCHES

INTERIM CLOSING STATEMENT

[ D A T E ]

 

Seller:

People’s Bank

Purchaser:

Putnam Savings Bank

 

 

Closing Date:

 

Estimation Date:

 

 

TOTAL PURCHASE PRICE

 

 

 

 

 

CREDITS TO PURCHASER

 

 

 

 

 

Earnest Money Deposit ($[ AMT ]) plus accured interest

 

 

 

$

—

 

 

 

 

 

 

 

Deposit Balances

 

 

 

$

—

 

Retail Deposits

 

—

 

 

 

Commercial Deposits

 

—

 

 

 

 

 

 

 

 

 

 

Total Credits Due Purchaser

 

 

 

$

—

 

CREDITS TO SELLER

 

 

 

 

 

 

Balance of Total Purchase Price

 

 

 

 

$

—

 

Loan Balances

 

 

 

 

$

—

 

Personal Credit Lines

 

 

—

 

 

 

Collateral Loans

 

 

—

 

 

 

Business Credit Lines

 

 

—

 

 

 

Safe Deposit Box Fees

 

 

 

 

—

 

Miscellaneous Assets including overdrafts advanced

 

 

 

 

$

—

 

Furniture, Fixtures, Equipment

 

 

—

 

 

 

Overdrafts

 

 

—

 

 

 

Other

 

 

—

 

 

 

Miscellaneous Adjustments if any

 

 

 

 

$

—

 

Personal Property Tax

 

 

—

 

 

 

Other

 

 

—

 

 

 

Cash on Hand

 

 

 

 

$

—

 

 

Total Funds Due Seller

 

 

 

$

—

 

FUNDS DUE TO PURCHASER AT CLOSING

 

 

 

 

 

 

Total Funds Due Purchaser

 

 

 

 

$

—

 

Total Funds Due Seller

 

 

 

 

—

 

 

Balance Due to Purchaser

 

 

 

$

—

 

 

39

--------------------------------------------------------------------------------


 

Exhibit D

Form of Bill of Sale

 

BILL OF SALE

 

PEOPLE’S BANK (“Seller”) for value received and pursuant to the terms and
conditions of that certain Purchase and Assumption Agreement Concerning the
Griswold,  Ledyard, and Plainfield Branches between the Seller and [      
PURCHASER’S NAME         ] (“Buyer”) dated as of [   AGREEMENT DATE   ] (the
“Agreement”), does hereby sell, assign, and convey to Buyer, its successors and
assigns, all right, title, and interest of Seller in and to the property listed
in Schedule I, attached hereto, and made a part hereof for all purposes.  This
sale is made without representations and warranties except as expressly set
forth in the Agreement and subject to the terms and conditions contained in the
Agreement.

 

EXECUTED effective as of 5:00 p.m. on the [ CLOSING DAY  ] of [ CLOSING MONTH ],
2005.

 

 

PEOPLE’S BANK

 

 

 

 

 

By:

 

 

 

 

 

 

Philip R. Sherringham

 

Its:

Executive Vice President and

 

 

Chief Financial Officer

 

40

--------------------------------------------------------------------------------


 

Schedule I: Schedule of Assets

 

In addition to the following assets, the lease of the Branch Premises and any
and all other assets expressly included in the Lease Assignments are among the
Assets to be transferred pursuant to this Agreement in accordance with the terms
of the Lease Assignments.

 

 

A.  Personal Credit Lines (as of 4/30/2005)

 

Deposit Acct
Description

 

Number of Accts
With Credit Lines

 

Total Credit
Lines

 

Credit Line
in Use

 

 

 

 

 

 

 

 

 

Checking

 

160

 

$

176,000

 

$

15,072

 

Now

 

2

 

$

3,500

 

—

 

 

 

 

 

 

 

 

 

TOTAL PERSONAL CREDIT LINES

 

162

 

$

179,500

 

$

15,072

 

 

B.  Collateral Loans Secured with Passbook Accounts (as of 4/30/2005)

 

Description

 

Number of
Accounts

 

Principal
Balance

 

Current
Rate (%)

 

 

 

 

 

 

 

 

 

Collateral Loans

 

19

 

$

166,816.50

 

4.60

 

 

C.  Business Credit Lines (as of 4/30/2005)

 

Deposit Acct
Description

 

Number of Accts
With Credit Lines

 

Total Credit
Lines

 

Credit Line
in Use

 

 

 

 

 

 

 

 

 

Commercial Checking

 

12

 

$

109,500

 

$

54,312

 

 

D.  Vault Cash (as of 4/30/2005)

 

Ledyard

 

$

197,463

 

 

 

 

 

Plainfield

 

$

190,539

 

 

 

 

 

Griswald

 

$

402,030

 

 

 

 

 

TOTAL

 

$

790,032

 

 

1

--------------------------------------------------------------------------------


 

E.  Overdrafts

 

Overdrafts as of the Closing Date that are associated with Retail or Commercial
Deposit accounts referenced in Schedule II (the Schedule of Deposit Liabilities)
will be included in the sale.

 

F.  Safe Deposit Accounts

 

See Schedule III

 

G.   Miscellaneous Assets

 

See Fixed Assets Lists for each Branch on the following pages

 

2

--------------------------------------------------------------------------------


 

Fixed Assets - Griswold Branch  RC 7155

As of April 30, 2005

 

Asset Nbr

 

Location

 

Description

 

Manufacturer

 

Model Number

 

Orig Cost

 

Deprec

 

@ 4/30/05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0405035

 

461 VOLUNTOWN RD. GRISWOLD

 

CAMERA CONTROL UNIT - SECURITY

 

NAVCO

 

 

 

 

 

 

 

 

 

0405050

 

461 VOLUNTOWN RD. GRISWOLD

 

CLOSED CIRCUIT MONITOR - SECURITY SYSTEM

 

SANYO

 

550

 

 

 

 

 

 

 

0405027

 

461 VOLUNTOWN RD. GRISWOLD

 

TIME ELAPSE RECORDER - SECURITY SYSTEM

 

NAVCO

 

2700

 

 

 

 

 

 

 

0404764

 

461 VOLUNTOWN RD. GRISWOLD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

 

 

 

 

 

 

0404772

 

461 VOLUNTOWN RD. GRISWOLD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

 

 

 

 

 

 

0404780

 

461 VOLUNTOWN RD. GRISWOLD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

 

 

 

 

 

 

0404723

 

461 VOLUNTOWN RD. GRISWOLD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

 

 

 

 

 

 

0404731

 

461 VOLUNTOWN RD. GRISWOLD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

 

 

 

 

 

 

0404749

 

461 VOLUNTOWN RD. GRISWOLD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

 

 

 

 

 

 

0404756

 

461 VOLUNTOWN RD. GRISWOLD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL CAMERA EQUIPMENT

 

 

 

 

 

8,158

 

8,158

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0396341

 

461 VOLUNTOWN RD. GRISWOLD

 

FAX MACHINE

 

OKIDATA

 

OKIFAX 5300

 

1,246

 

1,246

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404921

 

461 VOLUNTOWN RD. GRISWOLD

 

CURRENCY COUNTER

 

MAGNER

 

95UMD

 

1,452

 

1,452

 

—

 

0404939

 

461 VOLUNTOWN RD. GRISWOLD

 

CURRENCY COUNTER

 

GLORY

 

GFB-520

 

1,330

 

1,064

 

266

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Tagged

 

461 VOLUNTOWN RD. GRISWOLD

 

PAPER SHREDDER

 

 

 

 

 

822

 

822

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Tagged

 

461 VOLUNTOWN RD. GRISWOLD

 

ATM CHECK DESK

 

 

 

 

 

510

 

321

 

189

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404707

 

461 VOLUNTOWN RD. GRISWOLD

 

RATE BOARD

 

NO MFG AVAILABLE

 

 

 

1,685

 

1,685

 

—

 

Not Tagged

 

461 VOLUNTOWN RD. GRISWOLD

 

OTHER SIGNAGE

 

 

 

 

 

22,343

 

22,343

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Tagged

 

461 VOLUNTOWN RD. GRISWOLD

 

TRANE HEAT PUMP

 

 

 

 

 

3,291

 

1,189

 

2,103

 

Not Tagged

 

461 VOLUNTOWN RD. GRISWOLD

 

CARPETING

 

 

 

 

 

7,700

 

1,412

 

6,289

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404715

 

461 VOLUNTOWN RD. GRISWOLD

 

DRIVE-UP SYSTEM

 

NO MFG AVAILABLE

 

 

 

5,193

 

5,193

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Tagged

 

461 VOLUNTOWN RD. GRISWOLD

 

VARIOUS LEASEHOLD IMPROVEMENTS-MILLWORK

 

 

 

 

 

41,522

 

16,091

 

25,431

 

Not Tagged

 

461 VOLUNTOWN RD. GRISWOLD

 

Site Work, Architectural, Engineering, Mgt Fees

 

 

 

 

 

27,650

 

10,715

 

16,935

 

Not Tagged

 

461 VOLUNTOWN RD. GRISWOLD

 

Historical Leasehold Improvements

 

 

 

 

 

79,108

 

79,108

 

—

 

Not Tagged

 

461 VOLUNTOWN RD. GRISWOLD

 

ATM Surround

 

 

 

 

 

6,376

 

6,376

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0408005

 

461 VOLUNTOWN RD. GRISWOLD

 

NIGHT DEPOSITORY

 

NO MFG AVAILABLE

 

 

 

4,059

 

4,059

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404947

 

461 VOLUNTOWN RD. GRISWOLD

 

COPIER

 

CANON

 

NP6030

 

1,640

 

1,640

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0407668

 

461 VOLUNTOWN RD. GRISWOLD

 

TELLER PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

0407676

 

461 VOLUNTOWN RD. GRISWOLD

 

TELLER PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

0407684

 

461 VOLUNTOWN RD. GRISWOLD

 

TELLER PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

0407692

 

461 VOLUNTOWN RD. GRISWOLD

 

TELLER PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

0407700

 

461 VOLUNTOWN RD. GRISWOLD

 

TELLER PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

0407718

 

461 VOLUNTOWN RD. GRISWOLD

 

TELLER PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Asset Nbr

 

Location

 

Description

 

Manufacturer

 

Model Number

 

Orig Cost

 

Deprec

 

@ 4/30/05

 

0407783

 

461 VOLUNTOWN RD. GRISWOLD

 

TELLER PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

0407817

 

461 VOLUNTOWN RD. GRISWOLD

 

TELLER PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

0407833

 

461 VOLUNTOWN RD. GRISWOLD

 

TELLER PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

0407866

 

461 VOLUNTOWN RD. GRISWOLD

 

TELLER PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

0407874

 

461 VOLUNTOWN RD. GRISWOLD

 

TELLER PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

0407916

 

461 VOLUNTOWN RD. GRISWOLD

 

TELLER PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

0407957

 

461 VOLUNTOWN RD. GRISWOLD

 

TELLER PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

 

 

Sub Total Teller Pedestals (Cash Lockers on FA system)

 

 

 

 

 

3,163

 

3,163

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404699

 

461 VOLUNTOWN RD. GRISWOLD

 

SAFE DEPOSIT

 

NO MFG AVAILABLE

 

 

 

3,267

 

3,267

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404673

 

461 VOLUNTOWN RD. GRISWOLD

 

POST & ROPES (Queing System)

 

LAWRENCE METAL

 

TENSABARRIER

 

1,600

 

1,600

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404681

 

461 VOLUNTOWN RD. GRISWOLD

 

VAULT

 

SC COLLIER

 

 

 

36,706

 

36,706

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Tagged

 

461 VOLUNTOWN RD. GRISWOLD

 

Alarm System

 

 

 

 

 

16,526

 

16,526

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404897

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

GUNLOCK

 

 

 

158

 

158

 

 

 

0404954

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

ALLSTEEL

 

 

 

158

 

158

 

 

 

0404962

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

ALLSTEEL

 

 

 

158

 

158

 

 

 

0404970

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

ALLSTEEL

 

 

 

158

 

158

 

 

 

0404988

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

ALLSTEEL

 

 

 

158

 

158

 

 

 

0405068

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

GUNLOCKE

 

 

 

282

 

282

 

 

 

0405076

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

GUNLOCKE

 

 

 

282

 

282

 

 

 

0405084

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

GUNLOCKE

 

 

 

282

 

282

 

 

 

0405092

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

GUNLOCKE

 

 

 

282

 

282

 

 

 

0405118

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

GUNLOCKE

 

 

 

282

 

282

 

 

 

0405126

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

GUNLOCKE

 

 

 

282

 

282

 

 

 

0560474

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

158

 

158

 

 

 

0560466

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

158

 

158

 

 

 

0560516

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

158

 

158

 

 

 

0560524

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

158

 

158

 

 

 

0560532

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

158

 

158

 

 

 

0560540

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

158

 

158

 

 

 

0396259

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

224

 

224

 

 

 

0396267

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

224

 

224

 

 

 

0396416

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

GUNLOCKE

 

 

 

219

 

219

 

 

 

0396424

 

461 VOLUNTOWN RD. GRISWOLD

 

GUEST CHAIR - SLED BASE

 

GUNLOCKE

 

 

 

219

 

219

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0405100

 

461 VOLUNTOWN RD. GRISWOLD

 

COFFEE TABLE

 

NO MFG AVAILABLE

 

 

 

220

 

220

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0405134

 

461 VOLUNTOWN RD. GRISWOLD

 

END TABLE

 

NO MFG AVAILABLE

 

 

 

236

 

236

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0560508

 

461 VOLUNTOWN RD. GRISWOLD

 

CREDENZA w/ DRAWERS-DOORS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Asset Nbr

 

Location

 

Description

 

Manufacturer

 

Model Number

 

Orig Cost

 

Deprec

 

@ 4/30/05

 

0560458

 

461 VOLUNTOWN RD. GRISWOLD

 

CREDENZA w/ KNEE SPACE

 

STEELCASE

 

 

 

 

 

 

 

 

 

0396390

 

461 VOLUNTOWN RD. GRISWOLD

 

LATERAL FILE - 4 DRAWER

 

STEELCASE

 

 

 

 

 

 

 

 

 

0404913

 

461 VOLUNTOWN RD. GRISWOLD

 

LATERAL FILE - 2 DRAWER

 

STEELCASE

 

 

 

 

 

 

 

 

 

0560425

 

461 VOLUNTOWN RD. GRISWOLD

 

LATERAL FILE - 2 DRAWER

 

STEELCASE

 

 

 

 

 

 

 

 

 

0396317

 

461 VOLUNTOWN RD. GRISWOLD

 

LATERAL FILE - 2 DRAWER

 

STEELCASE

 

 

 

 

 

 

 

 

 

0396333

 

461 VOLUNTOWN RD. GRISWOLD

 

LATERAL FILE - 2 DRAWER

 

STEELCASE

 

 

 

 

 

 

 

 

 

0396408

 

461 VOLUNTOWN RD. GRISWOLD

 

LATERAL FILE - 2 DRAWER

 

STEELCASE

 

 

 

 

 

 

 

 

 

0560417

 

461 VOLUNTOWN RD. GRISWOLD

 

BOOKCASE - 3 SHELF

 

NO MFG AVAILABLE

 

 

 

 

 

 

 

 

 

0404996

 

461 VOLUNTOWN RD. GRISWOLD

 

BREAKROOM TABLE

 

STEELCASE

 

 

 

 

 

 

 

 

 

0404871

 

461 VOLUNTOWN RD. GRISWOLD

 

LATERAL FILE - 3 DRAWER

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5,465

 

5,465

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0560433

 

461 VOLUNTOWN RD. GRISWOLD

 

OFFICER’S DESK - DOUBLE PEDESTAL

 

GUNLOCKE

 

 

 

1,001

 

1,001

 

—

 

0396275,0396283

 

461 VOLUNTOWN RD. GRISWOLD

 

OFFICER’S DESK - SINGLE PEDESTAL w/ Return

 

GUNLOCKE

 

 

 

1,202

 

1,202

 

—

 

039637,0396366

 

461 VOLUNTOWN RD. GRISWOLD

 

OFFICER’S DESK - SINGLE PEDESTAL w/ Return

 

GUNLOCKE

 

 

 

814

 

814

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Tagged

 

461 VOLUNTOWN RD. GRISWOLD

 

Misc Signage

 

 

 

 

 

6,016

 

6,016

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0407924

 

461 VOLUNTOWN RD. GRISWOLD

 

LASER PRINTER

 

HEWLETT PACKARD

 

LASERJET 4000N

 

1,768

 

1,768

 

—

 

0396325

 

461 VOLUNTOWN RD. GRISWOLD

 

LASER PRINTER

 

HEWLETT PACKARD

 

LASERJET 4000N

 

1,768

 

1,768

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total Griswold

 

 

 

 

 

298,152

 

246,940

 

51,212

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Items in branch not specificially identified on FA system-could have been
expensed, transferred from closed branch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0405019

 

461 VOLUNTOWN RD. GRISWOLD

 

MICROWAVE OVEN

 

GE

 

SPACEMAKER

 

Expense

 

 

 

 

 

0405001

 

461 VOLUNTOWN RD. GRISWOLD

 

REFRIGERATOR

 

DANBY

 

MILLENIUM

 

Expense

 

 

 

 

 

0405043

 

461 VOLUNTOWN RD. GRISWOLD

 

STORAGE CABINET - 2 DOOR

 

NO MFG AVAILABLE

 

 

 

 

 

 

 

 

 

0405142

 

461 VOLUNTOWN RD. GRISWOLD

 

TABLE - FIXED LEG BASE

 

NO MFG AVAILABLE

 

 

 

Expense

 

 

 

 

 

0560557

 

461 VOLUNTOWN RD. GRISWOLD

 

TABLE - FIXED LEG BASE

 

NO MFG AVAILABLE

 

 

 

Expense

 

 

 

 

 

0560482

 

461 VOLUNTOWN RD. GRISWOLD

 

TASK CHAIR NO ARMS

 

STEELCASE

 

 

 

 

 

 

 

 

 

0396309

 

461 VOLUNTOWN RD. GRISWOLD

 

TASK CHAIR NO ARMS

 

CARTWRIGHT

 

 

 

 

 

 

 

 

 

0396382

 

461 VOLUNTOWN RD. GRISWOLD

 

TASK CHAIR NO ARMS - PLASTIC BACK

 

GUNLOCKE

 

 

 

 

 

 

 

 

 

0404889

 

461 VOLUNTOWN RD. GRISWOLD

 

TELLER STOOL

 

STEELCASE

 

 

 

 

 

 

 

 

 

0407791

 

461 VOLUNTOWN RD. GRISWOLD

 

TELLER STOOL

 

STEELCASE

 

 

 

 

 

 

 

 

 

0407940

 

461 VOLUNTOWN RD. GRISWOLD

 

TYPEWRITER

 

SWINTEC

 

2600

 

 

 

 

 

 

 

0404848

 

461 VOLUNTOWN RD. GRISWOLD

 

UNINTERRUPTED POWER SOURCE - PC

 

APC

 

SMART-UPS 1000

 

Expense

 

 

 

 

 

0396440

 

461 VOLUNTOWN RD. GRISWOLD

 

VERTICAL FILE - LEGAL 2 DRAWER

 

STEELCASE

 

 

 

 

 

 

 

 

 

0407999

 

461 VOLUNTOWN RD. GRISWOLD

 

CD PLAYER/CHANGER

 

PANASONIC

 

SA-PM18

 

Expense

 

 

 

 

 

0407932

 

461 VOLUNTOWN RD. GRISWOLD

 

PASSBOOK VALIDATOR

 

SPECTROLINE

 

E-15S

 

Expense

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Fixed Assets - Plainfield Branch  RC 7152

As of April 30, 2005

 

Asset Nbr

 

Location

 

Description

 

Manufacturer

 

Model #

 

Serial #

 

Orig Cost

 

Deprec

 

@ 4/30/05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404020

 

67 LATHROP RD. PLAINFIELD

 

FAX MACHINE

 

OKIDATA

 

OKIFAX 5650

 

208A1010807

 

1,128

 

940

 

188

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0407411

 

67 LATHROP RD. PLAINFIELD

 

CLOSED CIRCUIT MONITOR - SECURITY SYSTEM

 

LEFEBURE

 

VM4509

 

2795407

 

 

 

 

 

 

 

0407429

 

67 LATHROP RD. PLAINFIELD

 

TIME ELAPSE RECORDER - SECURITY SYSTEM

 

NAVCO

 

2700

 

 

 

 

 

 

 

 

 

0407437

 

67 LATHROP RD. PLAINFIELD

 

CAMERA CONTROL UNIT - SECURITY

 

NAVCO

 

 

 

 

 

 

 

 

 

 

 

0404319

 

67 LATHROP RD. PLAINFIELD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

 

 

 

 

 

 

 

 

0404327

 

67 LATHROP RD. PLAINFIELD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

1010414

 

 

 

 

 

 

 

0404335

 

67 LATHROP RD. PLAINFIELD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

1010413

 

 

 

 

 

 

 

0404343

 

67 LATHROP RD. PLAINFIELD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

 

 

 

 

 

 

 

 

0404350

 

67 LATHROP RD. PLAINFIELD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

 

 

 

 

 

 

 

 

0404368

 

67 LATHROP RD. PLAINFIELD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

V009366

 

 

 

 

 

 

 

0404376

 

67 LATHROP RD. PLAINFIELD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

1010174

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7,933

 

7,933

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New-not tagged

 

67 LATHROP RD. PLAINFIELD

 

Currency Counter -2005 asset

 

Glory

 

SS20

 

 

 

6,267

 

313

 

5,953

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404160

 

67 LATHROP RD. PLAINFIELD

 

COPIER

 

TOSHIBA

 

DP2570

 

CAK030439

 

4,023

 

3,285

 

737

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404178

 

67 LATHROP RD. PLAINFIELD

 

PAPER SHREDDER

 

DAHLE

 

20606C

 

7-022098H1

 

822

 

822

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Tagged

 

67 LATHROP RD. PLAINFIELD

 

Alarm System

 

 

 

 

 

 

 

1,325

 

994

 

331

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404277

 

67 LATHROP RD. PLAINFIELD

 

POST & ROPES

 

LAWRENCE METAL

 

TENSABARRIER

 

 

 

916

 

255

 

662

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404285

 

67 LATHROP RD. PLAINFIELD

 

RATE BOARD

 

NO MFG AVAILABLE

 

 

 

 

 

1,685

 

1,685

 

—

 

Not Tagged

 

67 LATHROP RD. PLAINFIELD

 

OTHER MISC SIGNAGE

 

NO MFG AVAILABLE

 

 

 

 

 

14,367

 

14,259

 

108

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Tagged

 

67 LATHROP RD. PLAINFIELD

 

Carpet

 

 

 

 

 

 

 

5,989

 

3,478

 

2,512

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404665

 

67 LATHROP RD. PLAINFIELD

 

DRIVE-UP SYSTEM

 

DIEBOLD

 

2

 

 

 

10,241

 

597

 

9,643

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Tagged

 

67 LATHROP RD. PLAINFIELD

 

Leasehold Improvements-Various

 

 

 

 

 

 

 

177,322

 

177,322

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404095

 

67 LATHROP RD. PLAINFIELD

 

NIGHT DEPOSITORY

 

DIEBOLD

 

CASHGUARD

 

 

 

13,144

 

12,256

 

888

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404145

 

67 LATHROP RD. PLAINFIELD

 

CURRENCY COUNTER

 

BRANDT

 

COUNTESS

 

HI5039

 

4,732

 

4,732

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0403816

 

67 LATHROP RD. PLAINFIELD

 

TELLER PEDESTAL-LOCKERS

 

LEFEBURE

 

 

 

 

 

 

 

 

 

 

 

0403824

 

67 LATHROP RD. PLAINFIELD

 

TELLER PEDESTAL-LOCKERS

 

LEFEBURE

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Asset Nbr

 

Location

 

Description

 

Manufacturer

 

Model #

 

Serial #

 

Orig Cost

 

Deprec

 

@ 4/30/05

 

0403832

 

67 LATHROP RD. PLAINFIELD

 

TELLER PEDESTAL-LOCKERS

 

LEFEBURE

 

 

 

 

 

 

 

 

 

 

 

0403840

 

67 LATHROP RD. PLAINFIELD

 

TELLER PEDESTAL-LOCKERS

 

LEFEBURE

 

 

 

 

 

 

 

 

 

 

 

0403857

 

67 LATHROP RD. PLAINFIELD

 

TELLER PEDESTAL-LOCKERS

 

LEFEBURE

 

 

 

 

 

 

 

 

 

 

 

0403865

 

67 LATHROP RD. PLAINFIELD

 

TELLER PEDESTAL-LOCKERS

 

LEFEBURE

 

 

 

 

 

 

 

 

 

 

 

0403873

 

67 LATHROP RD. PLAINFIELD

 

TELLER PEDESTAL-LOCKERS

 

LEFEBURE

 

 

 

 

 

 

 

 

 

 

 

0399519

 

67 LATHROP RD. PLAINFIELD

 

TELLER PEDESTAL-LOCKERS

 

FENCO

 

 

 

 

 

 

 

 

 

 

 

0407445

 

67 LATHROP RD. PLAINFIELD

 

TELLER STORAGE CABINET

 

LEFEBURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4,655

 

4,655

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404301

 

67 LATHROP RD. PLAINFIELD

 

SAFE DEPOSIT

 

NO MFG AVAILABLE

 

 

 

 

 

8,166

 

8,166

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404442

 

67 LATHROP RD. PLAINFIELD

 

TYPEWRITER

 

SWINTEC

 

1146CM

 

 

 

516

 

516

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404293

 

67 LATHROP RD. PLAINFIELD

 

VAULT

 

LEFEBURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32,864

 

32,864

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Tagged

 

67 LATHROP RD. PLAINFIELD

 

Alarm System

 

 

 

 

 

 

 

10,057

 

10,057

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404194

 

67 LATHROP RD. PLAINFIELD

 

GUEST CHAIR - SLED BASE

 

FIXTURES FURNITURE

 

 

 

 

 

599

 

599

 

—

 

0404202

 

67 LATHROP RD. PLAINFIELD

 

GUEST CHAIR - SLED BASE

 

FIXTRES FURNITURE

 

 

 

 

 

599

 

599

 

—

 

0404210

 

67 LATHROP RD. PLAINFIELD

 

GUEST CHAIR - SLED BASE

 

FIXTURES FURNITURE

 

 

 

 

 

599

 

599

 

—

 

0404483

 

67 LATHROP RD. PLAINFIELD

 

GUEST CHAIR - SLED BASE

 

FIXTURS FURNITURE

 

 

 

 

 

580

 

580

 

—

 

0404491

 

67 LATHROP RD. PLAINFIELD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

 

 

580

 

580

 

—

 

0404657

 

67 LATHROP RD. PLAINFIELD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0407585

 

67 LATHROP RD. PLAINFIELD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

 

 

599

 

599

 

—

 

0407593

 

67 LATHROP RD. PLAINFIELD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

 

 

599

 

599

 

—

 

0407601

 

67 LATHROP RD. PLAINFIELD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

 

 

599

 

599

 

—

 

0399568

 

67 LATHROP RD. PLAINFIELD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

 

 

575

 

575

 

—

 

0399576

 

67 LATHROP RD. PLAINFIELD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

 

 

575

 

575

 

—

 

0399600

 

67 LATHROP RD. PLAINFIELD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

 

 

575

 

575

 

—

 

0396010

 

67 LATHROP RD. PLAINFIELD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

 

 

575

 

575

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0407528

 

67 LATHROP RD. PLAINFIELD

 

TASK CHAIR NO ARMS

 

STEELCASE

 

 

 

 

 

424

 

424

 

—

 

0407536

 

67 LATHROP RD. PLAINFIELD

 

TASK CHAIR w/ ARMS

 

STEELCASE

 

 

 

 

 

403

 

403

 

—

 

0399527

 

67 LATHROP RD. PLAINFIELD

 

TASK CHAIR w/ ARMS

 

STEELCASE

 

 

 

 

 

403

 

403

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404103

 

67 LATHROP RD. PLAINFIELD

 

TELLER STOOL

 

STEELCASE

 

 

 

 

 

238

 

238

 

—

 

0404152

 

67 LATHROP RD. PLAINFIELD

 

TELLER STOOL

 

STEELCASE

 

 

 

 

 

238

 

238

 

—

 

0404228

 

67 LATHROP RD. PLAINFIELD

 

TELLER STOOL

 

STEELCASE

 

 

 

 

 

238

 

238

 

—

 

 

5

--------------------------------------------------------------------------------


 

Asset Nbr

 

Location

 

Description

 

Manufacturer

 

Model #

 

Serial #

 

Orig Cost

 

Deprec

 

@ 4/30/05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0407569

 

67 LATHROP RD. PLAINFIELD

 

DRUM TABLE

 

NO MFG AVAILABLE

 

 

 

 

 

395

 

395

 

—

 

0407577

 

67 LATHROP RD. PLAINFIELD

 

DRUM TABLE

 

NO MFG AVAILABLE

 

 

 

 

 

395

 

395

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0396101

 

67 LATHROP RD. PLAINFIELD

 

TABLE - FIXED LEG BASE

 

NO MFG AVAILABLE

 

 

 

 

 

445

 

445

 

—

 

0407551

 

67 LATHROP RD. PLAINFIELD

 

TABLE - FIXED LEG BASE

 

NO MFG AVAILABLE

 

 

 

 

 

1,647

 

1,647

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0399550

 

67 LATHROP RD. PLAINFIELD

 

OFFICER’S DESK - SINGLE PED W/ Ret

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0399543

 

67 LATHROP RD. PLAINFIELD

 

RETURN SURFACE - OFFICER’S DESK

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2,118

 

2,118

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0399493

 

67 LATHROP RD. PLAINFIELD

 

LATERAL FILE - 3 DRAWER

 

STEELCASE

 

 

 

 

 

229

 

229

 

—

 

0396234

 

67 LATHROP RD. PLAINFIELD

 

LATERAL FILE - 3 DRAWER

 

STEELCASE

 

 

 

 

 

229

 

229

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0396069

 

67 LATHROP RD. PLAINFIELD

 

LATERAL FILE - 2 DRAWER

 

NO MFG AVAILABLE

 

 

 

 

 

523

 

523

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404137

 

67 LATHROP RD. PLAINFIELD

 

TYPEWRITER STAND

 

NO MFG AVAILABLE

 

 

 

 

 

280

 

280

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0399584

 

67 LATHROP RD. PLAINFIELD

 

CLEAR PANEL

 

STEELCASE

 

 

 

 

 

587

 

587

 

 

 

0396085

 

67 LATHROP RD. PLAINFIELD

 

CLEAR PANEL

 

STEELCASE

 

 

 

 

 

587

 

587

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0399592

 

67 LATHROP RD. PLAINFIELD

 

ACOUSTICAL PANEL

 

STEELCASE

 

 

 

 

 

557

 

557

 

 

 

0396093

 

67 LATHROP RD. PLAINFIELD

 

ACOUSTICAL PANEL

 

STEELCASE

 

 

 

 

 

557

 

557

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404046

 

67 LATHROP RD. PLAINFIELD

 

LASER PRINTER

 

HEWLETT PACKARD

 

LASERJET 4000N

 

USEF074901

 

1,768

 

1,768

 

 

 

0396143

 

67 LATHROP RD. PLAINFIELD

 

LASER PRINTER

 

HEWLETT PACKARD

 

LASERJET 4000N

 

USEFO75754

 

1,768

 

1,768

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Fixed Assets Plainfield Branch

 

327,229

 

306,206

 

21,023

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Items in Branch not on Fixed Asset System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0404186

 

67 LATHROP RD. PLAINFIELD

 

CD PLAYER/CHANGER

 

PANASONIC

 

SA-PM18

 

GL3GB029796

 

Expensed

 

 

 

 

 

0404517

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0404525

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0404533

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0404541

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0404558

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0404566

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Asset Nbr

 

Location

 

Description

 

Manufacturer

 

Model #

 

Serial #

 

Orig Cost

 

Deprec

 

@ 4/30/05

 

0404574

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0404582

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0404590

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0404608

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0404616

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0404624

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0407478

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0407486

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0407494

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0407502

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0407510

 

67 LATHROP RD. PLAINFIELD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0407452

 

67 LATHROP RD. PLAINFIELD

 

MICROWAVE OVEN

 

GLORY

 

JEM20H001

 

ZZ908786S

 

Expensed

 

 

 

 

 

0396036

 

67 LATHROP RD. PLAINFIELD

 

OFFICER’S DESK - SINGLE PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0396184

 

67 LATHROP RD. PLAINFIELD

 

OFFICER’S DESK - SINGLE PEDESTAL

 

GUNLOCKE

 

 

 

 

 

 

 

 

 

 

 

0407460

 

67 LATHROP RD. PLAINFIELD

 

REFRIGERATOR

 

GENERAL ELECTRIC

 

 

 

 

 

Expensed

 

 

 

 

 

0396028

 

67 LATHROP RD. PLAINFIELD

 

RETURN SURFACE - OFFICER’S DESK

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0407544

 

67 LATHROP RD. PLAINFIELD

 

SOFA

 

NO MFG AVAILABLE

 

 

 

 

 

 

 

 

 

 

 

0404632

 

67 LATHROP RD. PLAINFIELD

 

TABLE - FOLDING LEGS

 

LIFETIME

 

 

 

 

 

Expensed

 

 

 

 

 

0404640

 

67 LATHROP RD. PLAINFIELD

 

TABLE - FOLDING LEGS

 

LIFETIME

 

 

 

 

 

Expensed

 

 

 

 

 

0396150

 

67 LATHROP RD. PLAINFIELD

 

TABLE - FOLDING LEGS

 

STEELCASE

 

 

 

 

 

Expensed

 

 

 

 

 

0396119

 

67 LATHROP RD. PLAINFIELD

 

TASK CHAIR w/ ARMS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0396176

 

67 LATHROP RD. PLAINFIELD

 

TASK CHAIR w/ ARMS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0396127

 

67 LATHROP RD. PLAINFIELD

 

TASK CHAIR w/ ARMS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0396135

 

67 LATHROP RD. PLAINFIELD

 

TASK CHAIR w/ ARMS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0396168

 

67 LATHROP RD. PLAINFIELD

 

TASK CHAIR w/ ARMS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0396192

 

67 LATHROP RD. PLAINFIELD

 

TASK CHAIR w/ ARMS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0404509

 

67 LATHROP RD. PLAINFIELD

 

TELLER STOOL

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0404459

 

67 LATHROP RD. PLAINFIELD

 

TYPEWRITER

 

SWINTEC

 

2600

 

9412

 

 

 

 

 

 

 

0404038

 

67 LATHROP RD. PLAINFIELD

 

TYPEWRITER

 

SWINTEC

 

2600

 

9507

 

 

 

 

 

 

 

0404129

 

67 LATHROP RD. PLAINFIELD

 

UTILITY CART

 

RUBBERMAID

 

 

 

 

 

Expensed

 

 

 

 

 

0404111

 

67 LATHROP RD. PLAINFIELD

 

VERTICAL FILE - LEGAL 4 DRAWER

 

HON

 

 

 

 

 

 

 

 

 

 

 

0404475

 

67 LATHROP RD. PLAINFIELD

 

VERTICAL FILE - LETTER 3 DRAWER

 

HON

 

 

 

 

 

 

 

 

 

 

 

0396077

 

67 LATHROP RD. PLAINFIELD

 

VERTICAL FILE - LETTER-SIZE 2 DRAWER

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0396226

 

67 LATHROP RD. PLAINFIELD

 

BOOKCASE - 2 SHELF

 

NO MFG AVAILABLE

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Fixed Assets - LEDYARD Branch  RC 7147

As of April 30, 2005

 

Asset Nbr

 

Location

 

Description

 

Manufacturer

 

Model #

 

Serial #

 

Orig Cost

 

Deprec

 

4/30/05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0582429

 

1616 ROUTE 12 LEDYARD

 

FAX MACHINE

 

OKIDATA

 

OKIFAX 5300

 

1207683

 

1,246

 

1,246

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0585745

 

1616 ROUTE 12 LEDYARD

 

CLOSED CIRCUIT MONITOR - SECURITY SYSTEM

 

SANYO

 

VM5509

 

2080128

 

 

 

 

 

 

 

0585612

 

1616 ROUTE 12 LEDYARD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

1010415

 

 

 

 

 

 

 

0585786

 

1616 ROUTE 12 LEDYARD

 

SECURITY CAMERA

 

NAVCO

 

 

 

 

 

 

 

 

 

 

 

0585794

 

1616 ROUTE 12 LEDYARD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

 

 

 

 

 

 

 

 

0585802

 

1616 ROUTE 12 LEDYARD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

 

 

 

 

 

 

 

 

0585810

 

1616 ROUTE 12 LEDYARD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

 

 

 

 

 

 

 

 

0585828

 

1616 ROUTE 12 LEDYARD

 

SECURITY CAMERA

 

NAVCO

 

3000

 

 

 

 

 

 

 

 

 

0585711

 

1616 ROUTE 12 LEDYARD

 

STORAGE CABINET - 2 DOOR

 

NAVCO

 

 

 

 

 

 

 

 

 

 

 

0585729

 

1616 ROUTE 12 LEDYARD

 

TIME ELAPSE RECORDER - SECURITY SYSTEM

 

NAVCO

 

2700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7,074

 

7,074

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0585018

 

1616 ROUTE 12 LEDYARD

 

CURRENCY COUNTER

 

GLORY

 

GFR S80V

 

20708

 

2,957

 

838

 

2,119

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0581959

 

1616 ROUTE 12 LEDYARD

 

COPIER

 

TOSHIBA

 

E-STUDIO 25S

 

CPA211197

 

5,289

 

2,909

 

2,380

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0581942

 

1616 ROUTE 12 LEDYARD

 

PAPER SHREDDER

 

DAHLE

 

20606C

 

4-022098H1

 

822

 

822

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0585620

 

1616 ROUTE 12 LEDYARD

 

SAFE w/ SAFE DEPOSIT BOXES

 

HAMILTON SAFE

 

 

 

 

 

9,280

 

2,088

 

7,192

 

0585638

 

1616 ROUTE 12 LEDYARD

 

SAFE w/ SAFE DEPOSIT BOXES

 

HAMILTON SAFE

 

 

 

 

 

9,280

 

2,088

 

7,192

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Tagged - BH

 

1616 ROUTE 12 LEDYARD

 

4 Levelor Excalibur blinds

 

 

 

 

 

 

 

810

 

810

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0584540

 

1616 ROUTE 12 LEDYARD

 

TELLER STOOL

 

STEELCASE

 

 

 

 

 

570

 

491

 

79

 

0585059

 

1616 ROUTE 12 LEDYARD

 

TELLER STOOL

 

STEELCASE

 

 

 

 

 

570

 

491

 

79

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0585778

 

1616 ROUTE 12 LEDYARD

 

RATE BOARD

 

 

 

 

 

 

 

1,685

 

1,685

 

—

 

 

 

1616 ROUTE 12 LEDYARD

 

Other Misc Signage

 

 

 

 

 

 

 

17,005

 

17,005

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Tagged

 

1616 ROUTE 12 LEDYARD

 

CARPET

 

 

 

 

 

 

 

5,470

 

5,470

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0643122

 

1616 ROUTE 12 LEDYARD

 

ATM KIOSK

 

 

 

 

 

 

 

22,419

 

2,989

 

19,430

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VARIOUS LEASEHOLD IMPROVEMENTS

 

 

 

 

 

 

 

35,171

 

35,171

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Tagged

 

1616 ROUTE 12 LEDYARD

 

VARIOUS LEASEHOLD IMPROVEMENTS

 

 

 

 

 

 

 

17,774

 

17,774

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Tagged

 

1616 ROUTE 12 LEDYARD

 

ALARM SYSTEM

 

 

 

 

 

 

 

15,843

 

15,843

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tagged w/ safes

 

1616 ROUTE 12 LEDYARD

 

SAFE DEPOSIT BOXES

 

 

 

 

 

 

 

3,812

 

3,812

 

—

 

 

8

--------------------------------------------------------------------------------


 

Asset Nbr

 

Location

 

Description

 

Manufacturer

 

Model #

 

Serial #

 

Orig Cost

 

Deprec

 

4/30/05

 

0585067

 

1616 ROUTE 12 LEDYARD

 

TELLER STOOL

 

STEELCASE

 

 

 

 

 

208

 

208

 

—

 

0585075

 

1616 ROUTE 12 LEDYARD

 

TELLER STOOL

 

STEELCASE

 

 

 

 

 

208

 

208

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0642967

 

1616 ROUTE 12 LEDYARD

 

TELLER COUNTER, BACK COUNTER

 

 

 

 

 

 

 

7,314

 

7,314

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0642918

 

1616 ROUTE 12 LEDYARD

 

CHECK DESK

 

 

 

 

 

 

 

534

 

534

 

—

 

0642868

 

1616 ROUTE 12 LEDYARD

 

CHECK DESK

 

 

 

 

 

 

 

1,422

 

1,422

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0582494

 

1616 ROUTE 12 LEDYARD

 

CREDENZA w/ DRAWERS-DOORS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0582577

 

1616 ROUTE 12 LEDYARD

 

CREDENZA w/ DRAWERS-DOORS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0586388

 

1616 ROUTE 12 LEDYARD

 

CREDENZA w/ DRAWERS-DOORS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0586230

 

1616 ROUTE 12 LEDYARD

 

END TABLE

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0586263

 

1616 ROUTE 12 LEDYARD

 

END TABLE

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0586248

 

1616 ROUTE 12 LEDYARD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0586255

 

1616 ROUTE 12 LEDYARD

 

GUEST CHAIR - SLED BASE

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0582437

 

1616 ROUTE 12 LEDYARD

 

GUEST CHAIR-LEG BASE

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0582445

 

1616 ROUTE 12 LEDYARD

 

GUEST CHAIR-LEG BASE

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0582502

 

1616 ROUTE 12 LEDYARD

 

GUEST CHAIR-LEG BASE

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0582510

 

1616 ROUTE 12 LEDYARD

 

GUEST CHAIR-LEG BASE

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0582528

 

1616 ROUTE 12 LEDYARD

 

GUEST CHAIR-LEG BASE

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0582536

 

1616 ROUTE 12 LEDYARD

 

GUEST CHAIR-LEG BASE

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0586214

 

1616 ROUTE 12 LEDYARD

 

GUEST CHAIR-LEG BASE

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0586222

 

1616 ROUTE 12 LEDYARD

 

GUEST CHAIR-LEG BASE

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0582411

 

1616 ROUTE 12 LEDYARD

 

LATERAL FILE - 2 DRAWER

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0582460

 

1616 ROUTE 12 LEDYARD

 

MANAGEMENT SWIVEL

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0582486

 

1616 ROUTE 12 LEDYARD

 

OFFICER’S DESK - DOUBLE PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0582569

 

1616 ROUTE 12 LEDYARD

 

OFFICER’S DESK - DOUBLE PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0582387

 

1616 ROUTE 12 LEDYARD

 

OFFICER’S DESK - SINGLE PEDESTAL

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0586271

 

1616 ROUTE 12 LEDYARD

 

TABLE - FIXED LEG BASE

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0586339

 

1616 ROUTE 12 LEDYARD

 

TABLE - FOLDING LEGS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0586289

 

1616 ROUTE 12 LEDYARD

 

TASK CHAIR NO ARMS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0586297

 

1616 ROUTE 12 LEDYARD

 

TASK CHAIR NO ARMS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0586305

 

1616 ROUTE 12 LEDYARD

 

TASK CHAIR NO ARMS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0582585

 

1616 ROUTE 12 LEDYARD

 

TASK CHAIR w/ ARMS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0586313

 

1616 ROUTE 12 LEDYARD

 

TASK CHAIR w/ ARMS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0585042

 

1616 ROUTE 12 LEDYARD

 

VERTICAL FILE - LEGAL 2 DRAWER

 

NO MFG AVAILABLE

 

 

 

 

 

 

 

 

 

 

 

0582551

 

1616 ROUTE 12 LEDYARD

 

BOOKCASE - 2 SHELF

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0586347

 

1616 ROUTE 12 LEDYARD

 

BREAKROOM TABLE - SQUARE

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

0582395

 

1616 ROUTE 12 LEDYARD

 

TASK CHAIR W\ARMS

 

STEELCASE

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

Asset Nbr

 

Location

 

Description

 

Manufacturer

 

Model #

 

Serial #

 

Orig Cost

 

Deprec

 

4/30/05

 

 

 

 

 

Subtotal above Furniture

 

 

 

 

 

 

 

13,329

 

13,329

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0581934

 

1616 ROUTE 12 LEDYARD

 

SAFE

 

MEILINK

 

 

 

 

 

1,504

 

1,504

 

 

 

0585646

 

1616 ROUTE 12 LEDYARD

 

SAFE w/ SAFE DEPOSIT BOXES

 

HAMILTON SAFE

 

 

 

 

 

37,753

 

21,492

 

16,261

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0584417

 

1616 ROUTE 12 LEDYARD

 

TELLER PEDESTAL

 

MOSLER

 

 

 

 

 

 

 

 

 

 

 

0584425

 

1616 ROUTE 12 LEDYARD

 

TELLER PEDESTAL

 

MOSLER

 

 

 

 

 

 

 

 

 

 

 

0584433

 

1616 ROUTE 12 LEDYARD

 

TELLER PEDESTAL

 

MOSLER

 

 

 

 

 

 

 

 

 

 

 

0584441

 

1616 ROUTE 12 LEDYARD

 

TELLER PEDESTAL

 

MOSLER

 

 

 

 

 

 

 

 

 

 

 

0584458

 

1616 ROUTE 12 LEDYARD

 

TELLER PEDESTAL

 

MOSLER

 

 

 

 

 

 

 

 

 

 

 

0584466

 

1616 ROUTE 12 LEDYARD

 

TELLER PEDESTAL

 

MOSLER

 

 

 

 

 

 

 

 

 

 

 

0584474

 

1616 ROUTE 12 LEDYARD

 

TELLER PEDESTAL

 

MOSLER

 

 

 

 

 

 

 

 

 

 

 

0584482

 

1616 ROUTE 12 LEDYARD

 

TELLER PEDESTAL

 

MOSLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4,600

 

4,600

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0582593

 

1616 ROUTE 12 LEDYARD

 

LASER PRINTER

 

HEWLETT PACKARD

 

LASERJET 4000N

 

USEF074862

 

1,767

 

1,767

 

—

 

0581983

 

1616 ROUTE 12 LEDYARD

 

LASER PRINTER

 

HEWLETT PACKARD

 

LASERJET 4000N

 

USEF074865

 

1,767

 

1,767

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals LEDYARD Branch

 

227,484

 

172,750

 

54,734

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Items tagged not on Fixed Asset System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0585760

 

1616 ROUTE 12 LEDYARD

 

POST & ROPES

 

 

 

 

 

 

 

 

 

 

 

 

 

0581918

 

1616 ROUTE 12 LEDYARD

 

NIGHT DEPOSITORY

 

MOSLER

 

 

 

 

 

 

 

 

 

 

 

0586321

 

1616 ROUTE 12 LEDYARD

 

MICROWAVE OVEN

 

LITTON

 

1420100

 

89879

 

Expense

 

 

 

 

 

0586354

 

1616 ROUTE 12 LEDYARD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expense

 

 

 

 

 

0586362

 

1616 ROUTE 12 LEDYARD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expense

 

 

 

 

 

0586370

 

1616 ROUTE 12 LEDYARD

 

STACKING CHAIR

 

STEELCASE

 

 

 

 

 

Expense

 

 

 

 

 

0584532

 

1616 ROUTE 12 LEDYARD

 

TYPEWRITER

 

SWINTEC

 

1146CM

 

0007067

 

 

 

 

 

 

 

0585752

 

1616 ROUTE 12 LEDYARD

 

TYPEWRITER

 

SWINTEC

 

2000

 

58300981

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 


SCHEDULE II:  SCHEDULE OF DEPOSIT LIABILITIES

 

The following schedule represents the list of Deposits to be sold as provided
during the Due Diligence process.  The list of accounts to be sold will be
finalized in the “Updated Schedule of Deposits” in accordance with the terms of
the Purchase and Assumption Agreement.  This Schedule has been created by
applying the following rules on the as of dates listed below:

 

All Accounts must be a Griswold, Ledyard or Plainfield branch deposit account or
a Holiday Club associated with those deposit accounts;

 

Any Retirement account where the Retirement Plan includes a non-Griswold,
Ledyard or Plainfield deposit account or PSI component will be excluded from the
sale.  Other non-retirement and retirement accounts (only if the customer has
multiple retirement plans) owned by the same customer may be included in the
sale;

 

Accounts will be included if the primary account holder is identified as a
member of the following households and the above criteria is met:

1.               Non-checking customers, all Griswold, Ledyard and Plainfield
accounts included

2.               Checking customers who use any combination of the Griswold,
Ledyard and Plainfield branches exclusively to transact;

3.               Checking customers who use any combination of Griswold, Ledyard
or Plainfield branches more than the combination of all other branches to
transact.  It must be a true majority and equally split activity was assigned to
the group to be kept by People’s;

4.               Checking customers who use the Griswold, Ledyard or Plainfield
branches among other branches to transact and live in one of the following
towns: Hampton, Brooklyn, Canterbury, Plainfield, Sterling, Lisbon, Griswold,
Voluntown, Preston, Ledyard or North Stonington;

5.               Checking customers who show no branch usage and live in the
following towns:  Hampton, Brooklyn, Canterbury, Plainfield, Sterling, Lisbon,
Griswold, Voluntown, Preston, Ledyard or North Stonington;

 

Branch Usage

Branch Usage data is based on a 3 month window from February 2005 through April
2005.

 

 

The List of Deposits to be sold begins on the next page of this Schedule II.

 

1

--------------------------------------------------------------------------------


 

 

 

BALANCE

 

RATE

 

# OF
ACCTS

 

Personal

 

 

 

 

 

 

 

DDA

 

$

8,876,731

 

—

 

3,492

 

NOW

 

$

985,837

 

0.25

 

85

 

Savings & MMA

 

$

27,989,304

 

0.84

 

4,389

 

CD

 

$

19,037,172

 

2.46

 

1,348

 

TOTAL

 

$

56,889,045

 

1.24

 

9,314

 

Employee Accounts

 

 

 

 

 

 

 

DDA

 

$

9,007

 

—

 

7

 

Savings & MMA

 

$

6,726

 

0.36

 

10

 

TOTAL

 

$

15,733

 

0.15

 

17

 

Commercial

 

 

 

 

 

 

 

DDA

 

$

3,812,701

 

—

 

341

 

Savings & MMA

 

$

1,217,166

 

2.12

 

42

 

CD

 

$

141,357

 

1.83

 

6

 

TOTAL

 

$

5,171,224

 

0.55

 

389

 

Municipal

 

 

 

 

 

 

 

CD

 

$

10,669

 

1.39

 

1

 

TOTAL

 

$

10,669

 

1.39

 

1

 

Corp Pension

 

 

 

 

 

 

 

CD

 

$

5,999

 

0.95

 

2

 

TOTAL

 

$

5,999

 

0.95

 

2

 

Organization

 

 

 

 

 

 

 

DDA

 

$

32,037

 

—

 

11

 

NOW

 

$

3,209

 

0.25

 

1

 

Savings & MMA

 

$

378,263

 

1.11

 

29

 

CD

 

$

416,937

 

2.54

 

23

 

TOTAL

 

$

830,446

 

1.78

 

64

 

TOTAL COMBINED BRANCH BALANCES

 

 

 

 

 

 

 

DDA

 

$

12,730,476

 

—

 

3,851

 

NOW

 

$

989,046

 

0.25

 

86

 

Savings & MMA

 

$

29,591,459

 

0.90

 

4,470

 

CD

 

$

19,612,135

 

2.46

 

1,380

 

TOTAL

 

$

62,923,117

 

1.19

 

9,787

 

 

 

2

--------------------------------------------------------------------------------


 

Schedule III:  Schedule of Safe Deposit Boxes

 

Griswold Branch SD Box Analysis (as of April 30, 2005)

 

Box Size

 

# of
Boxes
Rented

 

# of Boxes
Available

 

Total # of
Boxes

 

Annual Fee
per Box

 

Annual
Revenue
Rec’d

 

Total
Potential
Revenue

 

2x5

 

 

 

 

 

 

 

$

35

 

 

 

 

 

3x5

 

23

 

4

 

27

 

$

45

 

$

1,035

 

$

1,215

 

4x5

 

 

 

 

 

 

 

$

50

 

$

—

 

$

—

 

5x5

 

33

 

3

 

36

 

$

55

 

$

1,815

 

$

1,980

 

3x10

 

 

 

 

 

 

 

$

65

 

$

—

 

$

—

 

5x10

 

17

 

1

 

18

 

$

95

 

$

1,615

 

$

1,710

 

10x10

 

9

 

0

 

9

 

$

140

 

$

1,260

 

$

1,260

 

11x10

 

 

 

 

 

 

 

$

145

 

$

—

 

$

—

 

Totals

 

82

 

8

 

90

 

 

 

$

5,725

 

$

6,165

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ledyard Branch SD Box Analysis (as of April 30, 2005)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Box Size

 

# of
Boxes
Rented

 

# of Boxes
Available

 

Total # of
Boxes

 

Annual Fee
per Box

 

Annual
Revenue
Rec’d

 

Total
Potential
Revenue

 

2x5

 

25

 

41

 

66

 

$

25

 

$

625

 

$

1,650

 

3x5

 

24

 

12

 

36

 

$

30

 

$

720

 

$

1,080

 

4x5

 

 

 

 

 

 

 

$

35

 

$

—

 

$

—

 

5x5

 

31

 

11

 

42

 

$

40

 

$

1,240

 

$

1,680

 

3x10

 

17

 

1

 

18

 

$

55

 

$

935

 

$

990

 

4x10

 

 

 

 

 

 

 

$

60

 

$

—

 

$

—

 

5x10

 

19

 

2

 

21

 

$

75

 

$

1,425

 

$

1,575

 

10x10

 

13

 

2

 

15

 

$

110

 

$

1,430

 

$

1,650

 

14x16

 

 

 

 

 

 

 

$

105

 

$

—

 

$

—

 

Totals

 

129

 

69

 

198

 

 

 

$

6,375

 

$

8,625

 

 

 

3

--------------------------------------------------------------------------------


 

Plainfield Branch SD Box Analysis (as of April 30, 2005)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Box Size

 

# of
Boxes
Rented

 

# of Boxes
Available

 

Total # of
Boxes

 

Annual Fee
per Box

 

Annual
Revenue
Rec’d

 

Total
Potential
Revenue

 

2x5

 

 

 

14

 

14

 

$

25

 

$

—

 

$

350

 

3x5

 

57

 

102

 

159

 

$

30

 

$

1,710

 

$

4,770

 

4x5

 

 

 

0

 

 

 

$

35

 

$

—

 

$

—

 

5x5

 

31

 

17

 

48

 

$

40

 

$

1,240

 

$

1,920

 

3x10

 

23

 

47

 

70

 

$

55

 

$

1,265

 

$

3,850

 

4x10

 

 

 

0

 

 

 

$

60

 

$

—

 

$

—

 

5x10

 

11

 

41

 

52

 

$

75

 

$

825

 

$

3,900

 

10x10

 

7

 

12

 

19

 

$

110

 

$

770

 

$

2,090

 

14x16

 

 

 

0

 

 

 

$

105

 

$

—

 

$

—

 

Total

 

129

 

233

 

362

 

 

 

$

5,810

 

$

16,880

 

 

 

4

--------------------------------------------------------------------------------